s2512020 Case 1:20-cr-00111-JPH-DML Document 1sdmmiryadyGs’26/20 Page 1 of 79 PagelD #: 6

This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.

State of Indiana v. Jordan M Bennett

Case Number 48C04-1812-F4-003110
Court Madison Circuit Court 4
Type F4 - Felony 4
Filed 12/17/2018
Status 12/17/2018 , Pending (active)
Parties to the Case
Defendant Bennett, Jordan M
Description
Male, White, 5’ 8", 135 Ibs.
Address
1210 Alexandria Pike
APT5
Anderson, IN 46012
Other Agency Numbers
000000683192 Indianapolis Metropolitan Police
Attorney
Stephen Paul Murphy
#2103049, Retained
PO BOX 24671

INDPLS, IN 46224
317-941-3490(W)

State Plaintiff State of Indiana

Attorney
Peter Joseph Beyel
#3442149, Lead

16 E. 9th Street
Anderson, IN 46016
(317) 846-8999(W)

Attorney
Mary Lena Hutchison
#2557949

16 E. 9th St.
Anderson, IN 46016
765-641-9580(W)

Probation TEAM 4
Department

Victim Advocate Coon, Katie

Address
Box 72

https://public.courts. in. gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhkc2V Ub2tibil6ImZra2hY V EtHUFhieEM3 VXRMV VdUd0djZldPalEwY 0OQWQ3BKNVByanY... 1/12
52512020 Case 1:20-cr-00111-JPH-DML Document 1sdmmiyladQea/26/20 Page 2 of 79 PagelD #: 7

Charges . .
01 12/11/2017 35-42-4-3(b)/F4: Child Molesting Fondling or touching with child under 14.
Statute
35-42-4-3(b)
Degree
F4
Bonds
12/18/2018 Madison Corporate Surety Bond
Amount $20,000.00
Status 12/18/2018 - Surety Bond Received By Clerk

Chronological Case Summary
12/17/2018 Case Opened as a New Filing

12/18/2018 Surety Bond Entered in Clerk's Office

12/20/2018 Motion Filed
State's Request For 72-Hour Continuance/Extension of Initial Hearing filed under 48C05-1812-MC-3073.

Filed By: State of Indiana
File Stamp: 12/12/2018

12/20/2018 Order Issued
Order For 72-Hour Extension, under 48C05-1812-MC-3073, filed. State's Request For 72-Hour Extension is granted. Cause
submitted, evidence heard. The Court finds probable cause exists for the arrest and continued detention of the defendant,
having been arrested on 12/11/18. State is granted to and including 12/1718 in which to file formal charges. Bond set in
the sum of $35,000.00, bail bond only. Defendant is advised of his rights, along with the 72-hour extension and the
charges under which said extension is granted. Jason Childers, Magistrate rg

Order Signed: 12/12/2018

12/20/2018 Appearance Filed

For Party: State of Indiana
File Stamp: 12/17/2018
12/20/2018 Probable Cause Affidavit Filed
Confidential
File Stamp: 12/12/2018
12/20/2018 Notice of Exclusion of Confidential Information
A.R.9
Filed By: State of Indiana
File Stamp: 12/17/2018

12/20/2018 Probable Cause Affidavit Filed
Probable cause found, after 72-hour extension on 12/12/18. Defendant arrested on a warrantless arrest on 12/11/18.
Bond now set in the sum of $20,000.00. Jason Childers, Magistrate rg

File Stamp: 12/12/2018

12/20/2018 Information Filed
Charging Information

File Stamp: 12/17/2018

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ21jp7IkNkc2V Ub2tlbil6ImZra2hY V EtHUFhieEM3VXRMV VdUd0djZldPalEwY OQWQ3BKNV ByanY... 2/12
52512020 Case 1:20-cr-00111-JPH-DML Document 1simmbryladyGie/26/20 Page 3 of 79 PagelD #: 8

12/20/2018 Notice Filed
State's Notice Of Intent to File Habitual Offender Or Habitual Substance Offender Sentence Enhancement filed.

File Stamp: 12/17/2018

12/20/2018 Order on Initial Hearing
initial Hearing

Financial Hearing
initial hearing held. Automatic plea of not guilty is entered. OMNIBUS DATE: 2/17/19. Defendant requests public defender.
Request granted. Jason Childers, Magistrate rg (state/public defender)

Order Signed: 12/17/2018
12/20/2018 No Contact Order Issued

Confidential

Order Signed: 12/17/2018
12/20/2018 No Contact Order Issued

Redacted

Order Signed: 12/17/2018

12/20/2018 Notice Issued
The Court, noting initial hearing was held on 12/17/18, now appoints Paul Podlejski to represent the defendant.
Disposition/trial setting is scheduled for 4/2/19 at 9:00 a.m.. State shall provide initial discovery and any plea offer within
30 days of filing. Parties will conduct an informal pretrial, which is set for 1/17/19 at 1:30 p.m., and file a report of said
conference with the court. Any continuance of the disposition/trial setting date will delay the trial date, and will therefore
extend applicable timelines under Criminal Rule 4. Defendant is ordered to appear at all scheduled hearings, except for
the informal pretrial. David A. Happe, Judge rg (state/podlejski)

12/20/2018 Discovery Order Entered

Judicial Officer: Happe, David A
Order Signed: 12/20/2018

12/20/2018 Hearing Scheduling Activity
Hearing scheduled for 04/02/2019 at 9:00 AM.

12/20/2018 Bond Form Filed
Surety (Suzette's Bail Bonds) posts bond, defendant released 12/18/18. rg

File Stamp: 12/20/2018

12/20/2018 No Contact Order Issued
Confidential - Signed by Defendant on 12/13/18

Order Signed: 12/12/2018
12/21/2018 Automated ENotice Issued to Parties
Order Issued — 12/20/2018 : TEAM 4;Paul J Podlejski Order on Initial Hearing —- 12/20/2018 : TEAM 4;Paul | Podlejski

Notice Issued —- 12/20/2018 : TEAM 4;Paul J Podlejski Discovery Order Entered -— 12/20/2018 : TEAM 4;Paul J Podlejski
Hearing Scheduling Activity -—- 12/20/2018 : TEAM 4;Paul J Podlejski

12/21/2018 Notice Filed
Case Assigned to Mary Hutchison, includes TCN

Filed By: State of Indiana
File Stamp: 42/21/2018

https://public.courts.in. gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2V Ub2tlbil6ImZra2hY V EtHUFhicEM3 V XRMV VdUd0djZldPalEwY 0QWQ3BKNV ByanY... 3/12
52512020 Case 1:20-cr-00111-JPH-DML Document 1sdmmiryadyGie/26/20 Page 4 of 79 PagelD #: 9

12/28/2018

12/29/2018

01/02/2019

01/16/2019

02/21/2019

03/06/2019

03/06/2019

03/07/2019

03/13/2019

03/18/2019

03/19/2019

Correspondence to/from Court Filed
Victim Advocate Information
Filed By: State of indiana
File Stamp: 12/27/2018

Automated ENotice Issued to Parties
Correspondence to/from Court Filed — 12/28/2018 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Paul J Podlejski

Appearance Filed
Appearance of Stephen Murphy. Paul Podlejski is now removed as public defender for the defendant. (Notice:
State/Podlejski/Murphy)

For Party: Bennett, Jordan M

File Stamp: 01/02/2019
Notice Filed

State's Notice of Discovery Compliance

Filed By: State of Indiana

File Stamp: 01/16/2019
Motion Filed

Motion for Early Discovery Responses

2019-2-12 Interrogatories.pdf
Motion for Early Discovery Responses

Filed By: Bennett, Jordan M
File Stamp: 02/13/2019
Notice Issued

Hearing on defendant's Motion for Early Discovery Responses is set for 4/16/19 at 9:00 a.m. Disposition/Trial setting on
4/2/19 is vacated and will be held on 4/16/19 along with motions hearing. (Notice: State/Murphy)

Hearing Scheduling Activity
Hearing originally scheduled on 04/02/2019 at 9:00 AM was rescheduled to 04/16/2019 at 9:00 AM. Reason: Court's Own
Motion.

Automated ENotice Issued to Parties
Notice Issued —-- 3/6/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy Hearing Scheduling
Activity —- 3/6/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy

Motion Filed

Motion to Immediately Vacate the No Contact Order
Filed By: Bennett, Jordan M
File Stamp: 03/12/2019

Notice Issued

Defendant's motion to vacate no-contact order to be addressed at the 4/16/19 disposition or trial setting hearing. rg

‘Automated ENotice issued to Parties

Notice Issued —- 3/18/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ: 21jp7IkNhe2V Ub2tlbil6ImZra2hY V EtHUFhieEM3 VXRMV VdUd0djZIdPalEwY 0QWQ3BKNVByanY... 4/12
572512020 Case 1:20-cr-00111-JPH-DML Document 1-dummaemyeat2 6/20 Page 5 of 79 PagelD #: 10

04/16/2019

04/22/2019

04/22/2019

04/22/2019
04/22/2019

04/23/2019

04/23/2019

04/29/2019

07/14/2019

Hearing
Session:

04/02/2019 9:00 AM, Rescheduled
Session:

04/16/2019 9:00 AM, Judicial Officer: Happe, David A
Comment: D/T and motions
Result: Commenced and concluded
Hearing Journal Entry

This matter comes before the Court for disposition or trial setting and motions hearing. State appears by Mary Hutchison,
Deputy Prosecutor. Defendant appears in person and by counsel Stephen Murphy. Hearing held. This cause is set for trial
by jury on 8/19/19 at 8:30 a.m. A trial readiness is scheduled for 7/23/19 at 9:00 a.m. Parties notified in open court of said
dates. Evidence and argument heard on defendant's motion to vacate no-contact order. Said motion is denied. rg
(state/murphy)

Judicial Officer: Happe, David A

Hearing Date: 04/16/2019

Order Denying

Defendant's motion for early discovery responses is denied. rg
Judicial Officer: Happe, David A

Order Signed: 04/16/2019

Hearing Scheduling Activity

Jury Trial scheduled for 08/19/2019 at 8:30 AM.

Hearing Scheduling Activity

Hearing scheduled for 07/23/2019 at 9:00 AM.

Automated ENotice Issued to Parties

Hearing Journal Entry — 4/22/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy Hearing
Scheduling Activity — 4/22/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy Hearing
Scheduling Activity — 4/22/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy

Invalid Email: Automated Paper Notice Issued to Parties
Hearing journal Entry — 4/22/2019 : Karla Montgomery Hearing Scheduling Activity - 4/22/2019 : Karla Montgomery
Hearing Scheduling Activity - 4/22/2019 : Karla Montgomery

Appearance Filed
Amended Appearance of Stephen Murphy for Defendant

For Party: Bennett, Jordan M
File Stamp: 04/29/2019

Motion for Continuance Filed

Defense Motion to Continue Jury Trial

Order Granting Motion to Continue Jury Trial
Defense Motion to Continue Jury Trial

Filed By: Bennett, Jordan M
File Stamp: 07/13/2019

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ21jp7IkNhe2V Ub2tlbil6ImZra2hY V EtHUFhieEM3 V XRMV VdUd0djZidPalEwY 0QWQ3BKNV ByanY ...

S512
5725/2020 Case 1:20-cr-00111-JPH-DML Document 1-dumbailedydat2 6/20 Page 6 of 79 PagelD #: 11

07/14/2019

07/16/2019

07/16/2019

07/17/2019

07/17/2019

07/23/2019

07/24/2019

07/26/2019

07/27/2019

07/27/2019

Motion To Compel
Motion to Compel
Order Granting Motion to Compel

Defense Motion

Filed By: Bennett, Jordan M
File Stamp: 07/13/2019

Notice Issued
Defendant's Motion for Continuance will be addressed at the 7/23/19 trial readiness hearing. (Notice: State/Murphy)

Order Denying Motion to Compel Discovery
Per 12/20/18 Discovery Order, motions to compel must set out with particularity the items sought and the efforts made to
obtain the discovery before seeking court intervention. (Notice: State/Murphy)

Judicial Officer: Happe, David A
Order Signed: 07/15/2019

Automated ENotice Issued to Parties

Notice Issued — 7/16/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy Order Denying
Motion to Compel Discovery —- 7/16/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy

Motion for Continuance Filed

Defendant's Amended Motion to Continue Jury Trial
Filed By: Bennett, Jordan M
File Stamp: 07/16/2019
Hearing
Session:
07/23/2019 9:00 AM, Judicial Officer: Happe, David A
Comment: Trial readiness
Result: Commenced and concluded
Motion Filed
Request for Immediate Preparation of Transcript of Hearing
Filed By: Bennett, Jordan M
File Stamp: 07/23/2019
Hearing Journal Entry

This matter comes before the court scheduled for trial readiness and for hearing on defendant's motion to continue jury
trial. State appears by Mary Hutchison, Deputy Prosecutor. Defendant appears in person and by counsel, Stephen Murphy.
Hearing conducted. Defendant's Interrogatories to State are quashed. Defendant's motion for continuance is denied. No
contact order remains in effect. Cause remains set for trial by jury on 8/19/18 at 8:30 a.m., currently Sth Choice. (Notice:
State/Murphy)

Judicial Officer: Happe, David A

Hearing Date: 07/23/2019

Automated ENotice Issued to Parties
Hearing Journal Entry — 7/26/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy

Invalid Email: Automated Paper Notice Issued to Parties
Hearing Journal Entry — 7/26/2019 : Karla Montgomery

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ21jp7IkNhc2V Ub2tlbil6ImZra2hY V EtHUFhieEM3 VXRMV V dUdOdjZidPalEwY OQWQ3BKNVByanY... 6/12
s2512020 Case 1:20-cr-00111-JPH-DML Document 1-Summaije aryeaeé26/20 Page 7 of 79 PagelD #: 12

08/01/2019

08/06/2019

08/07/2019

08/07/2019
08/07/2019

08/08/2019

08/08/2019

09/11/2019

10/09/2019

10/09/2019

10/14/2019
10/14/2019

10/14/2019

Notice Filed

States Notice of Supplemental Discovery

Filed By: State of Indiana

File Stamp: 07/31/2019
Motion for Continuance Filed

Motion to Continue Jury Trial

Filed By: Bennett, Jordan M

File Stamp: 08/04/2019
Order Granting Motion for Continuance

The jury trial presently scheduled for 8/19/19 is continued and reset on February 10, 2020, at 8:30 a.m. A trial readiness is
scheduled for January 14, 2020 at 1:30 p.m. rg (state/murphy)

Judicial Officer: Happe, David A
Order Signed: 08/06/2019

Hearing Scheduling Activity
Jury Trial originally scheduled on 08/19/2019 at 8:30 AM was rescheduled to 02/10/2020 at 8:30 AM. Reason: By Request.

Hearing Scheduling Activity
Hearing scheduled for 01/14/2020 at 1:30 PM.

Automated ENotice Issued to Parties

Order Granting Motion for Continuance —- 8/7/2019 : TEAM 4;Karla Montgomery,Mary Lena Hutchison;Stephen Paul
Murphy Hearing Scheduling Activity — 8/7/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy
Hearing Scheduling Activity -—- 8/7/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy

Invalid Email: Automated Paper Notice Issued to Parties
Order Granting Motion for Continuance — 8/7/2019 : Karla Montgomery Hearing Scheduling Activity - 8/7/201 9: Karla
Montgomery Hearing Scheduling Activity -- 8/7/2019 : Karla Montgomery

Notice Filed
States Notice of Supplemental Discovery
Filed By: State of Indiana
File Stamp: 09/11/2019
Motion Filed
Defendant's Motion to Vacate the No-Contact Order
Filed By: Bennett, Jordan M
File Stamp: 10/09/2019
Motion Filed
Defendant's Motion to Vacate the No-Contact Order (Confidential)
Filed By: Bennett, Jordan M
File Stamp: 10/09/2019
Notice Issued
Hearing on defendant's motion to vacate no-contact order is set for November 26, 2019 at 1:30 p.m. rg (state/murphy)
Hearing Scheduling Activity
Hearing scheduled for 11/26/2019 at 1:30 PM.
Notice Issued
Defect Notice

https://public.courts.in. gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2V Ub2tlbiléimZra2hY V EtHUFhieEM3 VXRMV VdUd0djZIdPalEwY 0QWQ3BKNV ByanY ...

TAZ
5725/2020 Case 1:20-cr-00111-JPH-DML Document 1-Summaie tyfdae2 6/20 Page 8 of 79 PagelD #: 13

10/15/2019

10/15/2019

11/01/2019

11/13/2019

11/14/2019

11/17/2019

11/17/2019

11/17/2019

11/17/2019

11/21/2019

11/22/2019

bttps://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ21jp7IkNhc2V Ub2tlbil6ImZra2hY V EtHUFhieEM3 VXRMV VdUd0djZldPalEwY 0QWQ3BENV ByanY ...

Automated ENotice Issued to Parties

Notice issued — 10/14/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy Hearing Scheduling
Activity —- 10/14/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy Notice Issued —-

10/14/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy

Notice of Exclusion of Confidential Information

Defendant's Notice of Exclusion of Confidential Information

Filed By: Bennett, Jordan M
File Stamp: 10/15/2019
Motion to Dismiss Filed

Defense Motion to Dismiss
REDACTED Memorandum in Support of Motion to Dismiss_Redacted
Memorandum in Support of Motion to Dismiss

ARQ
Defendant's Motion to Dismiss

Filed By: Bennett, Jordan M

File Stamp: 10/30/2019
Notice Issued

Notice of Defect

Automated ENotice Issued to Parties

Notice Issued — 11/13/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy

Notice Filed

State's Notice of Discovery Compliance
Filed By: State of Indiana
File Stamp: 11/15/2019

Notice of Exclusion of Confidential Information
Defendant's Notice of Exclusion of Confidential information

Filed By: Bennett, jordan M

File Stamp: 11/15/2019
Memorandum/Brief Filed

Defendant's Memorandum in Support of Motion to Dismiss

Filed By: Bennett, Jordan M

File Stamp: 11/15/2019
Memorandun/Brief Filed

Defendant's Memorandum in Support of Motion to Dismiss - Confidential

Filed By: Bennett, Jordan M

File Stamp: 11/15/2019

Notice Issued

State given 10 days from today to file a response to defendant's motion to dismiss. (Notice: State/Murphy)

Automated ENotice Issued to Parties
Notice Issued — 11/21/2019 : TEAM 4;Karla Montgomery;Mary Lena Hutchison;Stephen Paul Murphy

8/12
5125172020 Case 1:20-cr-00111-JPH-DML Document 1-Summaije thytat26/20 Page 9 of 79 PagelD #: 14

11/26/2019

12/02/2019

12/04/2019

12/09/2019

12/10/2019

12/23/2019

12/30/2019

12/31/2019
01/08/2020
01/08/2020

01/09/2020

Hearing
Session:

11/26/2019 1:30 PM, Judicial Officer: Happe, David A
Comment: Vacate No-Contact Order
Result: Commenced and concluded

Notice Filed
Notice of Change of Address
Filed By: Bennett, Jordan M
File Stamp: 11/26/2019
Notice Filed
Case Reassigned to Peter Beyel
Filed By: State of Indiana
File Stamp: 12/03/2019
Hearing Journal Entry

This matter comes before the court scheduled for hearing on defendant's motion to vacate no contact order. State
appears by Mary Hutchison, Deputy Prosecutor. Defendant appears in person and by counsel, Stephen Murphy. Cause
submitted, argument heard. Motion denied. Hearing on defendant's motion to dismiss will be heard on 1/14/20 at 1:30
p.m., along with trial readiness hearing. (Notice: State/Murphy)

Judicial Officer: Happe, David A
Hearing Date: 11/26/2019

Automated ENotice Issued to Parties
Hearing Journal Entry — 12/9/2019 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul Murphy

Motion Filed
Motion for Earlier Trial Readiness Conference Setting
Filed By: State of Indiana
Filed By: Bennett, Jordan M
File Stamp: 12/19/2019

Order Issued

Defendant's Motion for Earlier Hearing is granted. Trial readiness and motion to dismiss hearing set for 1/14/20 is vacated
and reset for 1/9/20 at 9:00 a.m. (Notice: State/Murphy)

Order Signed: 12/26/2019

Automated ENotice Issued to Parties
Order !ssued — 12/30/2019 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul Murphy

Hearing Scheduling Activity
Hearing scheduled for 01/09/2020 at 9:00 AM.

Hearing Scheduling Activity
Hearing scheduled for 01/14/2020 at 1:30 PM was cancelled. Reason: Other.

Hearing

Session:

01/09/2020 9:00 AM, Judicial Officer: Happe, David A
Comment: Trial Readiness/Motion to Dismiss
Result: Commenced and concluded

https://public.courts. in. gov/mycase/#/vw/CaseSummary/eyJ21jp7IkNhc2V Ub2tlbiléImZra2hY V EtHUFhieEM3 V XRMV V dUd0djZIdPalEwY OQWQ3BKNVByanY... 9/12
572512020 Case 1:20-cr-00111-JPH-DML Document 1-‘SuminaledvgG6e6/20 Page 10 of 79 PagelD #: 15

01/09/2020

01/14/2020

01/16/2020

01/16/2020
01/16/2020

01/17/2020

02/10/2020

02/11/2020

02/20/2020

02/27/2020

02/27/2020

Automated ENotice Issued to Parties

Hearing Scheduling Activity — 1/8/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul
Murphy Hearing Scheduling Activity — 1/8/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen
Paul Murphy

CANCELED Hearing
Reason: Other
Session:

01/14/2020 1:30 PM, Cancelled
Comment: Trial readiness
Hearing Journal Entry

This matter comes before the court scheduled for hearing on defendant's motion to dismiss and trial readiness. State
appears by Peter Beyel, Deputy Prosecutor. Defendant appears in person and by counsel, Stephen Murphy. Cause
submitted, argument heard. Motion to dismiss taken under advisement. Trial readiness held. Parties are advised that this
matter does not fall within the top five choices based on age or speedy trial request and the jury trial set for 2/10/20 is
continued due to court congestion. The Court now resets this matter for trial by jury on 7/6/20 at 8:30 a.m. Trial readiness
is reset for 6/16/20 at 1:30 p.m. Parties are notified in open court of said dates. (Notice: State/Murphy)

Judicial Officer: Happe, David A
Hearing Date: 01/09/2020

Hearing Scheduling Activity
Hearing scheduled for 06/16/2020 at 1:30 PM.

Hearing Scheduling Activity
Jury Trial originally scheduled on 02/10/2020 at 8:30 AM was rescheduled to 07/06/2020 at 8:30 AM. Reason: By Request.

Automated ENotice Issued to Parties

Hearing Journal Entry -—-- 1/16/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul Murphy
Hearing Scheduling Activity -—- 1/16/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul
Murphy Hearing Scheduling Activity — 1/16/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen
Paul Murphy

Order Denying Motion to Dismiss

Judicial Officer: Happe, David A
Order Issued: 02/10/2020

Automated ENotice Issued to Parties
Order Denying Motion to Dismiss —- 2/10/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen
Paul Murphy

Motion Filed
Motion to Vacate No Contact Order
Filed By: Bennett, Jordan M
File Stamp: 02/19/2020
Notice issued
Hearing on defendant's motion to vacate no contact order is set for 3/31/20 at 1:30 p.m. (Notice: State/Murphy)
Hearing Scheduling Activity

Hearing scheduled for 03/31/2020 at 1:30 PM.

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkKNhc2V Ub2tIbiléimZra2hY V EtUFhicEM3 VXRMV VdUd0djZldPalEwY 0QWQ3BKNV Byan... 10/12
52512020 CASE 1:20-cr-00111-JPH-DML Document 1-‘SunkaikeOMyGé26/20 Page 11 of 79 PagelD #: 16

02/28/2020

03/27/2020

03/27/2020

03/28/2020

04/09/2020

04/09/2020

04/10/2020

05/12/2020

05/13/2020

05/19/2020

05/20/2020

Automated ENotice Issued to Parties
Notice Issued —-- 2/27/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul Murphy Hearing
Scheduling Activity —- 2/27/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul Murphy

Court Order - Own Motion
Due to the ongoing COVID-19 issue, the court continues the modification of no contact order hearing set for 3/31/20 to
5/19/20 at 1:30 p.m. (Notice: State/Murphy)

Judicial Officer: Happe, David A

Hearing Scheduling Activity
Hearing originally scheduled on 03/31/2020 at 1:30 PM was rescheduled to 05/19/2020 at 1:30 PM. Reason: Court's Own
Motion.

Automated ENotice Issued to Parties
Hearing Scheduling Activity — 3/27/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul
Murphy

Court Order - Own Motion
Trial readiness set for 6/16/20 is vacated and reset for 6/23/20 at 1:30 p.m.

Judicial Officer: Happe, David A

Hearing Scheduling Activity
Hearing originally scheduled on 06/16/2020 at 1:30 PM was rescheduled to 06/23/2020 at 1:30 PM. Reason: Court's Own
Motion.

Automated ENotice Issued to Parties
Hearing Scheduling Activity — 4/9/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul
Murphy

Notice Issued

Due to the current COVID-19 public health crisis, the hearing scheduled for 5/19/20 will be held remotely by Zoom, Webex
or telephonically. If held by Zoom or Webex the Court will email counsel a link to join. If counsel supplies email addresses
for parties/witnesses, the court will email a link to them. If any participant thinks there is any reason that this case cannot
be conducted remotely, that participant must file an objection well before the scheduled date of the hearing. The failure to
raise any such objection before the date of the hearing will waive any right to conduct the hearing in person. If an
individual case cannot proceed remotely for some reason, it is more likely that the scheduled hearing will be continued to
a later date than conducted in person on the scheduled date.

Automated ENotice Issued to Parties
Notice Issued — 5/12/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul Murphy

Hearing
Session:

05/19/2020 1:30 PM, Judicial Officer: Happe, David A
Comment: Modification of No Contact Order
Result: Commenced and concluded
Hearing Journal Entry

This matter comes before the court scheduled for hearing on defendant's motion to modify no contact order. State
appears by Mary Hutchison, Deputy Prosecutor. Defendant and counsel, Stephen Murphy, appear via Zoom. Cause
submitted, evidence heard. Cause taken under advisement. (Notice: State/Murphy)

Judicial Officer: Happe, David A
Hearing Date: 05/19/2020

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ21jp7IkKNhc2V Ub2tlbil6ImZra2hY V EtHUFhieEM3 VXRMV VdUd0djZldPalEwY 0OQWQ3BKNVByan... 11/12
g125/2020 CaSe 1:20-cr-00111-JPH-DML Document 1-Summakedvpese6/20 Page 12 of 79 PagelD #: 17

05/21/2020 Automated ENotice Issued to Parties
Hearing Journal Entry — 5/20/2020 : TEAM 4;Katie Coon;Mary Lena Hutchison;Peter Joseph Beyel;Stephen Paul Murphy

06/23/2020 Hearing
Session:
06/16/2020 1:30 PM, Rescheduled
Session:
06/23/2020 1:30 PM, Judicial Officer: Happe, David A
Comment: Trial Readiness

07/06/2020 Jury Trial
Session:
08/19/2019 8:30 AM, Rescheduled
Session:
02/10/2020 8:30 AM, Rescheduled
Session:
07/06/2020 8:30 AM, Judicial Officer: Happe, David A

This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkKNhc2V Ub2tlbil6ImZra2hY V EtHUFhieEM3 V XRMV VdUd0djZidPalEwY 0QWQ3BENV Byan... 12/12
S-0023NR A REV. (05/15)

saeencu centr POWER OF ATTORNEY .
RE toe en POWERNO. 5¢2725-50715155228
4
‘ POWER AMOUNT §
‘This Power of Attomey fs granted pursuant to Article V of the By-Laws of THE NORTH RIVER INSURANCE COMPANY as now in fl free and effect. Article EAU ae Bees he

Board of Directors may authorize by resolution, the Charman of the Board, President, any Vice-President, any Assistant Vice-President, the Secretary, or any Assistant Secretary, or any Assistant Secretary shall
have power on bebelf of the Corporation: (a) to execute, affix the corporate seal manually or by facsimife to, acknowledge, verify and deliver any contracts, obligations, instruments and documents whatsoever
tn connection with its business, including, without limiting the foregoing, any bonds, guarantees, undertakings, recogntzances, powers of attorney ar revocations of any powers of sttorney, stipulations, potictes
af insurance, deeds, leases, mortgages, releases, satisfactions and agency agreements; (b) to appoint, in writing, one or more persons for any or all of the purposes mentioned in the preceding parcgreph (a),
including affixing the seal of the Corporation. Authority of such Attorney-In-Fact {s limited to appearance bonds and cannot be construed to guarantee defendants future lawful conduct, adherence to travel
{Umitation, fines, restitution, payments or penalties, or any other condition imposed by a court not specifically related to court appearance.

This Power of Attorney is for use with Bail Bonds only, Not valid if used in connection with Federal Bonds or Immigration Bonds. This power void if altered
or erased, void if used with other powers of this Company or in combination with powers from any other surety company, void ff used to furnish bail in
excess of the stated face amount of this power, and can only be used once.

The obligation of the Company shall not exceed the sum of”** Twenty Five Thousand Dollars and Zero Centsene
and provided this Power of Attorney is filed with the bond and retained as a part of the court records, The said Attorney-In-Fact is hereby authorized to
insert in this Power of Attorney the name of the person on whose behalf this-bond was given.

IN WITNESS WHEREOF, THE NORTH RIVER INSURANCE COMPA sed these presents to be signed p its duly authorized officer,
proper for the purpose and its corporate seal to be hereunto affixed this 5 of ec-embor_ are

Bond Amount $
Robert Crawford

Vice President

VOID IF NOT ISSUED BY: 08/01/2019

FOR STATE USE ONLY
NOT VALID IF USED IN FEDERAL COURT

 

 

 

 

 
 

 

 

 

Charges
coun 48COY4 pela E466 BUD

Case No. 4 :
City. ; __ State tL

If rewrite, original No.

 

 

 

 

 

|. Executing agen ZANE SRS, J

9 PagelD #: 18

COPY FOR COURT

 
"os Be TOR IVER INSURANCE COMPANY"? *

11490 Westheimer Road, Suite # 300 Houston, Texas 77077

 

 

 

APPEARANCE BOND (743) 954-8100 « (713) 954-8380 FAX cj pany Af (2 FY O6SUTL
—
Power of Attorney Number Te = 56 Th S| 5 5
IN COURT, STATE OF INDIANA
STATE OF INDIANA

 

claims, nor can it be used as a Bond on Appeal

SS. “Lew
county or _/(NA ol, SON
“Ecdan “Benne
fown All Men By These Presents:
d
THAT we uzae'S Be) Pads. principal and THE NORTH RIVER INSURANCE

COMPANY, as surety, jointly and severally acknowledge ourselves bound to the State of Indiana in the sum of ($

  

day of , 20 » in the

zg
E
e
F

 

yments, FINES, or Wage Law
F
BS

court, to answer a charge of and from day to
& day and from term to term thereof; and abide the order of the court until said cause is determined and not depart therefrom without
= = leave, then this recognizance shall ‘be void, else to remain in full force. If the above-named defendant shall not appear at any time
E fixed on this bond, the court shall thereupon declare this bond to be forfeited and notice of such forfeiture shall be mailed to THE
NORTH RIVER INSURANCE COMPANY, the surety, at 11490 Westheimer Road, Suite # 300, Houston, Texas 77077 and

wn RL Aimdorsan , Sin Yloolla

“(Bondsman - Address)

SOK) County and State of Indiana. And if the surety hereon shall not produce said defendant, and does not
pay all costs and late surrender fees in compliance with IC 27-10-2-12, the court shall, three hundred sixty-five (365) days after the mailing
'B of the above notice to the surety. And bondsman, declare the bond forfeited, enter judgement forthwith against the surety and certify the
@ Judgement to the clerk for record. Such forfeiture shall be without pleading and without change of judge or change of venue. The obligators
‘© on such bond may appeal to the ruling of the court ‘and appeal, to the court of appeals as in other civil cases, and on appeal the evidence
may be reviewed. Execution shall issue forthwith to the sheriff against the properties of each of us to be levied as other executions are
levied. If the defendant escapes from the custody of The North River Insurance Company and is subsequently captured in a State of the
United States other than the one in which the original charge was filed or in a foreign country, the Defendant does hereby agree to retum
voluntarily to the State of original jurisdiction, and does hereby waive extradition proceedings and further consents to the application of
such force as may be necessary to effect such return.

WITNESS our hand and seal this /¢ 1& day <fesenhoc Ic.
A
Taken and approved this 18 vard ar \ . EK) anolt a
(Defendant)
day of ] recent btr 20/8 .

THE NORTH INSURANCE COMPANY
abbris

(Officer Taking Surety) ¢ Ss d relto 2 > \ Kes LS.)
Attorney-In-Fact

2 (6 Qwiia. EL
THIS BOND IS VOID IF WRITTEN FOR AN AMOUNT @
OA

3
6

 

 

 

GREATER THAN THE POWER OF ATTORNEY ATTACHED THIS BOND NOT VALID UNLESS
HERETO, IFMORE THAN ONESUCH POWERISATTACHED ANIED
ORIF WRITTENAFTER THE EXPIRATION DATE SPECIFIED fea ACCOMP: BY AN INDIVIDUALLY

ON THE ATTACHED POWER OF ATTORNEY. jg NUMBERED POWER OF ATTORNEY
wy PROPERLY EXECUTED.

This form is in accordance with Section (5), Chapter 241 of the 1969 Acts of Indlana =
IN-33

Note: This is an Application Bond and cannot be construed as a guarantee for failure to to provide oe back ali

 

 

 
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 15 of 79 PagelD #: 20

 

 

 

IN Court,

COUNTY OF

 

 

 

STATE OF INDIANA
VS.

 

 

APPEARANCE BOND

 

‘| Filed this, dayof__ ss 20

 

 

Filed this____ day of 20

 

 

Clerk Court

 

 

 
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 16 of 79 PagelD #: 21

 

 

 

 

MADISON COUNTY (INDIANA) CIRCUET COURT
CRIMINAL DIVISION
ANDERSON, INDIANA
RULES FOR DEFENDANTS ON BOND

The undersigned defendant acknowledges receipt of a copy of these Rules and agrees.to be
bound by the following Rules and Regulations while at liberty on bond in any division of the
Madison Circuit Court ’

1) Defendant will personally appear at all hearings and trials scheduled in this matter, and at other e
times as directed by the Court unless excused in writing by the Court; Notice to Defendant's -{
Attomey. of Record will be decmed notice to the Defendant, Y

2) Defendant will keep his attormey and. bondsman informed of his current address and of.a-phone f
number where he/she can be reached at all times; If defendant moves from the address he/she has “
provided, within 48 hours of the move, he/she shall notify his attomey aud bondsman of his new
address;

3) Defendant shall not Jeave the State of Indiana without notifying his/her attorney and obtaining
written approval of the Court;

4) Defendant will not commit a crime while released on bond; A probable cause determination by
the Court will constitute a violation of this provision;

- 5) Ifa victim is alleged in the criminal charge filed against the defendaxit, defendant shall have no

encereowmewanrre 6. ¢

“— ——._. - contact, direct, indirect or through social media with the alleged victim; ,
6) Defendant Will comply with all other specific-bond or release requirements issued by the court aod:
+ noted by a CCS entry, written order, or oral bench order made in.open court;
7) Defendant will comply with all other requirements of Jaw, and of the bond agreement or _¢ i
undertaking between the defendant and his/her surety and/or bondsman; se]

IF THE COURT HAS CAUSE TO BELIEVE THE DEFENDANT HAS FAILED TO
ABIDE BY ANY OF THE ABOVE REQUIREMENTS, A WARRANT MAY ISSUE FOR
DEFENDANT’S ARREST, AND IN ACCORDANCE WITH APPLICABLE STATUES,
THE SURETY AND BONDSMAN MAY BE NOTIFIED, ORDERED TO SURRENDER
THE DEFENDANT, AND/OR SUFFER FORFEITURE OF POSTED BOND.

  
 
 

 

oA | . IAW IONK :
-- ---Defendant’sPrinted-Name- -- %- Defendant’s-Signature-. Date. _- 4

Defendant’s Current Street Address ZAMb Sunset Bly.
City Andersen : . State, tntbhane. oo !

Witness: Sig Cortphestisinionsipo etna or Title: a :

Cause Number: 48C_@_ gw ~ le 1S 2.

 

(Sheriff and Court Staff: No Defendant may be released on bond UNTIL this Form has been
} executed.) 8/2013 .
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 17 of 79 PageID ‘NCO

STATE OF INDIANA )

COUNTY OF MADISON 5, *
STATE OF INDIANA

Vv.

JORDAN M BENNETT

z=

IN THE CIRCUIT COURT.
OF MADISON COUNTY

2018 TERM

CAUSENO.: 48¢0 7-1 smo? 7

$35,000

STATE’S REQUEST FOR 72 HOUR CONTINUANCE/EXTENSION

OF INITIAL HEARING

COMES NOW the State of Indiana, by and through RODNEY J. CUMMINGS,

Prosecuting Attorney for the 50" Indiana Judicial Circuit, and moves the Court, pursuant to LC.

35-33-7-3(b), for a seventy-two (72) hour continuance/extension of the Initial Hearing scheduled

in this matter and, in support thereof, states:

That more time is required to review and evaluate the case and.determine what Charge (s), if
any, should be filed. That potentially, the State may charge the Defendant with the charge

CHILD MOLESTING (FONDLING OR TOUCHING)

WHEREFORE, the State of Indiana respectfully moves the Court to grant this motion for

a seventy-two (72) hour continuance/extension of the Initial Hearing and for all other

relief just and proper in the premises.

Respectfully submitted,

Eon
RODNEY J. CUMMINGS (15723-48)

PROSECUTING ATTORNEY © . Y

50" INDIANA JUDICIAL CIRCUIT Madison County Government
Center16 East 9% Street, Box 5 ‘Anderson, IN 46016

’ ‘
recanted

IN MADioun weurerd vinvUlT COURT

DEC 12 2018
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 18 of 79 PagelD #: 23

ORDER FOR 72 HOUR EXTENSION
Cause No. 48C0 SF asmce20 7. ‘5

Date : December 12, 2018
State vs: JORDAN M. BENNETT

Jt Cause submitted and evidence heard on the State’s request for 72 Hour Extension.
The Court hereby finding that probable cause exists for the arrest and continued detention of the
above named Defendant, the State is granted to and including the 17™ day of December 2018 at
1:00 P.M. in which to file formal charges against said Defendant. The Deféndant having arrested
on the 11® day of December 2018 and being currently incarcerated in the Madison County
Detention Center, is ordered to appear before the Court forthwith.

J BOND: $35,000 - Bail Bowo only,

L The Defendant having appeared before the Court and having been duly advised of his/her rights
hereunder, along with the 72 Hour Extension and the charges under which 72 Hour Extension is
granted, is hereby remanded to the custody of the Sheriff.

Jt Defendant states under oath that he/she has no fund with which to employ counsel, and the Court

having found so, now appoints , Public Defender of this
Court, to represent the Defendant herein.

* Charge CHILD MOLESTING (FONDLING)

 

2416 Sunset Blvd. Anderson, IN. 46013
M/W DOB 07/19/1991 SSN:XXX-XX-3926
APD #2018-43825

col : 317-992-5654

FILED
IVMADISON COUNTY GrRcurr cour

DEC 12 ang

kirtne Sil,

-——

o,
ViLLAaK
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page'19 of 79 PagelD #: 24

APPEARANCE FORM (CRIMINAL)
State of Indiana

Case Number: 48C04-1812-F4-003110
1. Name of Defendant: Jordan M. Bennett
2. Case Type of proceeding: CR

3. Prosecuting Attorney information:

Name: Rodney J. Cummings Attorney No. 15723-48

Address: Government Center Box 5 Phone: (765) 641-9585
16 E. 9th St. FAX: (765) 641-9641.
Anderson, IN 46016 Email: mcprosecutor@madisoncounty.in.gov
Deputy Assigned Case:

4. Will the State accept service by FAX: No
5. Arrest report number (Originating Agency Case Number): 201 8-043 825

6. Transaction Control Number: Not Available
State I.D. Number: Not Available

7. Additional information required by state or local rules:

{LED
N woth county cARCUT COURT
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 20 of 79 PagelD #: 2 vy]

48C04-1812-F4-003110 % ‘
Madison County Unified Courts Of) K

AFFIDAVIT OF PROBABLE CAUSE ?

Dept: APD Dept Case #: 2018-43825 Cause #: 48C00-CM- Database 1D: 24680

Name: BENNETT, JORDAN M Arrest #: 2018-43825

Address: 2416 Sunset Blvd City: Anderson State: IN . Zip: 46013

Sex: M Race: White DOB: 7/19/1991 Age: 27 Ht: 5-08 SSN: ***-**-3926

Wt: 135 Hair: Brown Eyes: Hazel Occupation: Victim: State of Indiana

Drivers License: 5410-07-7912 * DL State: IN

Veh. Year: Make: Nlodel: License Plate:

Charges:

35-42-4-3(b) Child Molesting Fondling or touching with child under 14.

Date of Offense: Time: Place:'2416 Sunset Blvd

12/11/2018

Date of Arrest: 12/11/2018 Time: 11:30 PM Place: 2416 Sunset Blvd re |

Jail; Yes 7 re |

Arresting Officer: Eric Holtzleiter Unit #: 316 | : i

Arresting Officer: Unit #: , DEC 1 2 2018
“Leer

Victim Name: . _.

Address: City: St: Zip’

Sex: F DOB: Phone: Phone2:

Narrative:

This Detective was called in to assist Uniform Patrol Officers with regard to a child offense that was discovered as
a result of assisting Kristin Nigg a representative of Dept of Child Services. DCS Kristin Nigg was able to provide
some insight into a preliminary report of alleged child abuse or neglect that came from a mandated reporting source
after receiving a statement from {B.5) that her dad (Jordan Bennett) touches her “down in that part”
while she pointed toward her vagina to get dog hair off of her. In addition, she added that this happens “a lot” & that
dad goes back & forth when he's wiping there. This initial report came in from a staff member at Anderson
Preparatory School at 1:36 p.m., but (K.B.5)’s father Jordan Bennett had ate lunch with her at the school today, left, &
then returned to pull her out of school for a therapy appointment prior to the local DCS office being able to respond to
APA to ensure the safety of the child.

Subsequently, the Dept of Child Services responded to discover that the child (K.B.5) had been removed from
school on an early dismissal & picked up by her father Jordan Bennett. Efforts were made to contact him via phone,
which was accomplished with them being advised that Mr. Bennett would return home in the 6 o'clock hour. Then
DCS received a call from him that he wouldn't be able to make it, but essentially made direct contact at the home in
the 7 o’clock hour.

A forensic interview was then set-up with (K.B.5) to take place at our focal child advocacy center known as Kids
Talk. A Multi-Disciplinary Team was utilized, but ! was not called in until after the forensic interview had already taken
place. As | was notified at 9:58 p.m., | went directly to Kids Talk to pick up a copy of the forensic interview.

Next, effort was made by this Detective; LT Shawn Richwine, & patroiman Christopher Bamett at the home 2416
Sunset Blvd Anderson, IN where we did make direct contact with Jordan Bennett along with his parents Bethan
Bennett & Jody Peeples. | did have a short discussion with Bethan indicating to her that it was my intent to conduct
an interview with Jordan at the police station while he was escorted DCS to check on the sleeping child (K.B.5). Prior
to leaving, | did ask Jordan if he had any weapons & he was checked by LT Richwine where an extra jacket & some
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 21 of 79 PagelD #: 26
48C04-1812-F4-003110

other items were removed & teft in the living room area. The parents made a phone call to their attorney & | was
present when Atty Stephen Murphy gave verbal advise to Jordan not to give a statement. At this point, | had an
investigation to continue & informed his parents that he was going to be detained while | finished my investigation. An
effort was made over the phone to get Atty Murphy to come to the Anderson Police Dept., but he stated that even if
he came to the station that they were not going to give a statement.

Upon returning to APD, Mr. Jordan Bennett was transported & secured into interview room # 5 by Ofc. Bamett. |
then continued with the investigation & watched the Forensic Interview video of (K.B.5) a 5 year old female child with
a lot of energy. However, multiple times throughout the interview (K.B.5) can clearly respond with the interviewer
Becky Oldham & she disclosed the physical touching of her vagina by her father Jordan Bennett in the following
manner. She disclosed when asked if dad touched you on your private body parts with “Only when he’s checking”.
She was asked to tell more about checking, & her initial response was that she didn’t want to talk about it right now.
She later blurts out, “I want to stay with my dad”. As the interview progressed, (K.B.5) talked about how her neck
became red & she was asked where her dad checked her private part at, which she responded with her ‘front’. She
indicated that this happened in her bedroom because she didn't want anyone to see her. She was also asked what
was dad checking for & she said, “if there's hair that he like gets it out.” She indicated that the hair comes from her
dog max. (K.B.5) was asked how many times a day does he check & she said once a day. She was asked what the
other hand was doing & she said nothing. Next, (K.B.5) describes how her dad just pulls her pants down to her knees
& then he looks & then he wipes. (K.B.5) provided more details indicating that he takes his fingers & goes like this to
see. Also that he uses a wet wipe to do this & she described the feeling as ticklish. A short time later Becky
introduces an anatomically correct doll into the interview for assistance in clarification of Jordan's physical contact
against (K.B.5). She is seen using her thumb & pointer finger to separate the vagina. She tore some paper from the
butcher block board & can be seen utilizing the paper as if it were her dad using a wet wipe on her & you can see her .
going side to side. Then (K.B.5) mentions that if he has an extra wet wipe that he will do it one more time & shows an
up & down motion this time. Lastly, Becky reviewed some of (K.B.5) statements & asked a clarifying question with
regard to how often her dad touches her like this & she indicated that this happens during the morning & when she
goes to bed.

| presented an Advice of Rights Form to Jordan Bennett, who continued with his indication that he was not going to
provide a statement.

“Charging Information: Child Molest !C: 35-42-4-3(b) a Level ‘4’ Felony
On or about February 2018 through the moming of the 11th day of December 2018, JORDAN MICHAEL

BENNETT did with a child under fourteen years of age to wit: his daughter ’. (K.B.5) did perform or
submit to-any fondling or touching, of either the child or the older person, with intent to arouse or satisfy the sexual
desires of-either the child or older person by consistently touching his 5 year old daughter in her vagina under the
pretense that he is checking her for dog hair while utilizing his fingers to separate her vagina & using wet wipes to rub
side to side & up & down on her vagina giving a tickling sensation to (K.B.5).
|, Eric Holtzteiter, swear/affirm under penalties for perjury that the foregoing representations are true.

Epa

DATE 12/12/2018 AFFIANT

DATE __/ of JUDGE -
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 22 of 79 PagelD #: 27
48C04-1812-F4-003110

DATE 12/12/2018 8:34 AM MAGISTRATE On, Cll

DATE __/ _/ JUDGE

—

 
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 23 of 79 PagelD #: 28

ay

j

 

STATE OF INDIANA ) IN THE CIRCUIT COURT
) SS: OF MADISON COUNTY
COUNTY OF MADISON _ )
2018 TERM
STATE OF INDIANA
VS. CAUSE NO, _ 48C04-1812-F4-003110
| BonD $s AO AQQ-
JORDAN M. BENNETT MALE/W ’
2416 SUNSET BLVD
ANDERSON, IN 46013
DOB: 7/19/1991 SSN:XXX-XX-3926
HGT: 5'08" WGT: 135 LBS
HAIR: BROWN EYES: HAZEL
INFORMATION FOR:
COUNTI:
CHILD MOLESTING
A LEVEL 4 FELONY

1.C. 35-42-4-3(b)

WITNESSES:

ERIC S. HOLTZLEITER, APD
SHAWN RICHWINE, APD
CHRIS BARNETT, APD
KB.

APA
KRISTIN NIGG, DCS
BECKY OLDHAM, KIDS TALK

SEAL
ee oer ay D _ccqutt
APPROVED BY ME: EE Gost
z = . . gnc?
: ——7 art wins oi anit
RODNE¥7. CUMMINGS, 15723-48 v spuilom
PROSECUTING ATTORNEY

50TH INDIANA JUDICIAL CIRCUIT foGerk
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page:24 of 79 PagelD #: 29

i w . 48C04-1812-F4-003110
STATE OF INDIANA ) IN THE CIRCUIT COURT
) SS: OF MADISON COUNTY’
COUNTOFMADISON_) .
2018 TERM
STATE OF INDIANA
vs ‘ INFORMATION FOR: COUNT I:
CHILD MOLESTING. .
JORDAN M. BENNETT ALEVEL4 FELONY |

1.C. 35-42-4-3(b)

On or between December 11, 2017 and December 11, 2018, in Madison County, State of Indiana,
Jordan M. Bennett did, with a child under fourteen (14) years of age, to wit: KB., perform or submit to
any fondling or touching of the child, with the intent to arouse or to satisfy the sexual desires of either
the child or himself.

ALL OF WHICH IS CONTRARY to the form of the statutes in such cases made and provided by
1.C. 35-42-4-3(b) and against the peace and dignity of the State of Indiana. |

eo7 Ck
RODNEY CUMMINGS, 15723-48
PROSECUTING ATTORNEY

50TH INDIANA JUDICIAL CIRCUIT
BENNETT/DM66658/SK/KIW/12/17/18

' .
:
I
'
‘
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 25 of 79 PagelD #: 30

48C04-1812-F4-003110

~~"
Case 1:20-cr-00111-JPH-DML Document 1-1° Filed 05/26/20 Page 26 of 79 PagelD #: 31

STATE OF INDIANA ) IN THE CIRCUIT COURT, DIV.
) SS: OF MADISON COUNTY

COUNTY OF MADISON _ )
CAUSE NO.: 48C04-1812-F4-003110
STATE OF INDIANA

VS.
JORDAN BENNETT

STATE’S NOTICE OF INTENT TO FILE
HABITUAL OFFENDER SENTENCE ENHANCEMENT

 

COMES NOW, the State of Indiana by and through Stephen Koester, Chief Deputy
Prosecuting Attorney, for the 50"" Indiana Judicial Circuit, and provides notice of the State of
Indiana’s intent to file the Habitual Offender sentence enhancement pursuant to I.C.35-50-2-8, if
upon further investigation the required predicate convictions are present.

FURTHER the State of Indiana provides notice that the aforementioned sentence
enhancements may be filed at the time an indictment or information alleging a criminal offense
is filed against the defendant, or at a later date if plea negotiations are unsuccessful and a trial
becomes necessary.

WHEREFORE, the State of Indiana prays that the Court accept the State of Indiana’s

notice of sentence enhancement filing and make it a part of the Court’s record in the above

captioned cause, and for all other relief just and proper in the premises. sd om
10 1 qn
Respectfully submitted, . Ke \ pale

ZS
Stephen J. Koester #19442-49
Chief Deputy Prosecuting Attorney .

50" Indiana Judicial Circuit
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 27 of 79 PageID “scO

=

INITIAL HEARING

CAUSE NO: 48C04-1812-F4-003110 DATE: 12/12/2018
STATE OF INDIANA VS. JORDAN BENNETT BOOKIN #

ve Bond having been set in the amount of $_Q0,070.°° _.

J

J

A

1 10-day Probation Violation Hold in effect.
Y No contact order.

] Parole Hold

The Defendant having appeared before the Court and having been duly advised
of his rights hereunder, and informed of the charges against him, and being
given a copy of said charges, is hereby remanded to the custody of the
Sheriff. The Omnibus Date is hereby set on 02/f7/2019. Automatic plea of
not guilty is entered.

Defendant states under oath that he has no funds with which to employ
counsel, and the Court having so found now appoints .
Public Defender of this Court, to

 

represent the Defendant herein.
Public Defender appointed for purposes of bond reduction hearing only.

Public Defender denied.

Private counset A haa hited Sruras Nutpheye' Manin

   
 

COURT OF MADISON COUNTY 2
‘IN MADISON COUNTY CiRCUIT CourT

DEC 17 ang
barber. Rths

CLERK
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page’28 of 79 PagelD #: 33

FINANCIAL NEED WORKSHEET
Defendant: JORDAN BENNETT

CAUSE NO: 48C04-1812-F4-003110
Date: 12/12/2018

DO YOU WANT AN ATTORNEY? __._ CAN YOU AFFORD ONE?.

éd e
ARE YOU ewrcoven? te IF SO, WHERE? _ Conpeser's Doin

LAST TIME YOU WERE EMPLOYED? g 100- B00/wId.

AT WHAT RATE? HOW LONG?.

. [0
anpress? [4A23 T2ne Df. uh blot 40107 ADDRESS?____

WHO ELSE LIVES THERE?
pO PHONE? 3I7- 94 a- 5659 ADDITIONAL NUMBERS?.
AMOUNT OF MONEY ON PERSON WHEN ARRESTED?.
ANY CHILD SUPPORT OBLIGATION?____ HOW MUCH?.
DRIVER'S LICENSE?

MISDEMEANORS IN 5 YRS?
FELONIES IN 10 YRS?

VALUABLE PERSONAL PROPERTY?. MN b N. &

 

ARE YOU ON PROBATION OR PAROLE? _ ss WHAT «=COURT?.
DO YOU HAVE ANY PENDING CHARGES? _____——s WHAT. COURT?

 

FILED
IN MADISON COUNTY CIRCUIT COURT

DEC 17 2018

Liartars. Setbre

CLERK
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 29 of 79 PagelD #: 34

STATE OF INDIANA IN THE CIRCUIT COURT 4
SS: OF MADISON COUNTY
2018 TERM
STATE OF INDIANA
VS. CAUSE NO: 4C04-1812-F4-3110

JORDAN M. BENNETT

DISCOVERY ORDER

I. STATE DISCLOSURE

The State of Indiana shall forthwith disclose to the defense the following material and information
within the possession and control of the State of Indiana or its agents or employees:

A)

B)

C)

D)

E)

F)

G)

I.

The names and last known addresses of persons whom the State may call as witnesses,
along with written statements, or substantially verbatim accounts of statements, made by
said witnesses.

Any written, video-taped, or recorded statements and the substance of any oral statements
made by the defendant or by a co-defendant or any other witness and a list of witnesses to
the making and acknowledgment of such statements.

A transcript of those portions of grand jury minutes containing testimony of persons
whom the prosecuting attorney may call as witnesses at the hearing or trial, as designated
by the defense, after the defense listens to the recording of the testimony.

Any reports or statements of experts made in connection with the particular case,
including results of physical or mental examinations, scientific tests, experiments or
comparisons, rape kits, hospital reports, and reports from the Department of Family and
Children.

Any books, papers, documents, photographs or tangible objects which the prosecuting
attorney intends to use in the hearing or trial or which were obtained from or belong to
the defendant.

Consistent with Rule 609, Indiana Rules of Evidence, any record or evidence of
conviction of a crime or any attempt of a crime, which may be used for impeachment of
the persons whom the State intends to call as witnesses at hearing or trial.

Any evidence which tends to negate the guilt of the defendant as to the offense charged
or would tend to mitigate defendant’s punishment.

AFFIDAVITS OF PROBABLE CAUSE, POLICE INITIAL CASE REPORTS, AND
POLICE SUPPLEMENTAL CASE REPORTS
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 30 of 79 PagelD #: 35

The State of Indiana, its agents or employees, may disclose to the defense Affidavits of Probable
Cause, Police Initial Case Reports, and Police Supplemental Case Reports. In the event said
documents have not been furnished within the time limits delineated by this Order, the defense
may request the Court order disclosure of any said documents, and the Court shall, on request of
defense, order the Prosecuting Attorney, or his agents or employees, to forthwith deliver any of
said documents to the Court, together with any objection asserted by the State of Indiana, as
reason not to release the documents, or any portion thereof, to the defense. The Judge in the
case shall forthwith review the document or documents in camera, hear any arguments by the
State and defense, and determine whether any said document or any part thereof shall be read,
copied, or delivered to the defense.

Il. DEFENSE DISCLOSURE

The defense shall forthwith disclose to the State the following material and information within its
possession whenever the defense has or obtains said material:

A) The names and addresses of persons whom the defendant may call as witnesses,
along with written statements, or substantially verbatim accounts of statements,
made by said witnesses.

B) Any books, papers, documents, photographs, or tangible objects which are
intended to be used at a hearing or trial.

C) Any medical or scientific reports relating to the defendant or defendant’s evidence
which may be used at a hearing or trial.

D) Any defenses, procedural or substantive, the defendant intends to make at a
hearing or trial.

IV. OBJECTIONS

Objections to this Order, except as to the procedure set forth in Paragraph II of this Order, must
be filed within 5 days of this Order.

V. CONTINUING DISCOVERY AND SANCTIONS

A) Discovery is a continuing Order throughout trial.

B) No written motion is required, except to compel discovery or for an extension of
time. Further, this Order will constitute the Court’s response to any general
discovery motion filed in a specific case. No supplemental orders will be issued
except in response to a Motion to Compel which sets out with particularity the
information or matter to be discovered and the efforts which have been made to
obtain the discovery or to negotiate a disputed matter.

C) Failure of either side to comply with this Order may result in exclusion of
evidence at trial or other appropriate sanctions. However, discovery violations or
disputes which could have been raised prior to the commencement of trial but
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 31 of 79 PagelD #: 36

which were not raised before commencement of trial will be considered waived.
VI. LIMITATIONS
This Order is subject to limitations, which may be:

1. Discretionary Protective Order. The Court may deny disclosure if it finds that,
upon hearing of timely-filed objections, there is a substantial risk to any person of
physical harm, intimidation, bribery, economic reprisals, or unnecessary
annoyance or embarrassment resulting from such disclosure which outweighs any
usefulness of the disclosure to counsel.

1, Matter not subject to Disclosure:

A) Work Product: Disclosure is not required of legal research or of records,
correspondence, reports or memoranda to the extent that they contain
opinions, theories, or conclusions of the State or members of its legal or
investigative staff, or of defense counsel or its staff.

B) Informants: Disclosure of an informant’s identity will not be required
where there is a paramount interest in non-disclosure and a failure to
disclose will not infringe the constitution rights of the defendant.
Disclosure of the identify of witnesses to be produced at a hearing or trial
will be required.

C) Any matter protected by law.

ALL OF WHICH IS SO ORDERED THIS 20TH DAY OF DECEMBER, 2018.

 

   

“>:

5 Becca s
7,9, as
ah i

Distribution: RG

RJO

Court file

State of Indiana

Defendant / Defense counsel
-

S-0023NR A REV. (05/15)

ndQemmusse ert, POWER OF ATTORNEY

P.O. Bax 2807 » Houston, Texas,

(715) B54-B100 GIs) BSU-OIeO FAX POWER NO. 4 52725-5071515522

4 ‘
. POWER AMOUNT $
This Power of Attorney Is granted pursudnt to Article V of the By-Laws of THE NORTH RIVER INSURANCE COMPANY as now in fall force and effet. Article EERO SO Be Ras the
Board of Directors may authorize by resolution, the Chairman of the Board, President, any Vice-President, any Assistant Vice-President, the Secretary, of any Assistant Secretary, or any Assistant Secretary shall
have power on behalf of the Corporation: (a) to execute, affix the corporate seal manually or by facsimile to, acknowledge, verify and deliver any contracts, obligations, instruments end documents whatsoever
in connection with its business, including, without limiting the foregoing, any bonds, guarantees, undertakings, recognizances, powers of attorney or revocations of any powers of attorney, stipulations, policies
of insurance, deeds, leases, mortgages, releases, satisfactions and agency agreements; (b) to appoint, in writing, one or more persons for any or all of the purposes mentioned in the preceding paragraph (a),
including affixing the seal of the Corporation. Authority of such Attorney-In-Fact is limited to appearance bonds and cannot be construed to guarantee defendant's future lawful conduct, adherence to travel
imitation, fines, restitution, payments or penalties, or any other condition tmposed by a coust not specifically related to court appearance.

This Power of Attorney is for use with Bail Bonds only. Not valid if used in connection with Federal Bonds or Immigration Bonds. This power void if altered
or erased, vold if used with other powers of this Company or in combination with powers from any other surety company, void if used to furnish bail in

excess of the stated face amount of this power, and can only be used once.

The obligation of the Company shall not exceed the sum of ** Twenty Five Thousand Dollars and Zero Cents»ne

and provided this Power of Attorney is filed with the bond and retained as a part of the court records, The said Attorney-In-Fact is hereby authorized to
insert In this Power of Attorney the name of the person on whose behalf this-bond was given.

IN WITNESS WHEREOF, THE NORTH RIVER INSURANCE COMPA sed these presents to be signed p its duly authorized officer,
proper for the purpose and its corporate seal to be hereunto affixed this 7 of eeembor— tt

 

 

 

 

Bond Amount $

 
 

 

 

 

 

Charges

cnn 18CO4 ela E466 SUD ry Lobs# Cosssrfuod
Cote Nok creer

City. Site aL VOID IF NOT ISSUED BY: 08/01/2019

 

If rewrite, original No FOR STATE USE ONLY

NOT VALID IF USED IN FEDERAL COURT

 

 

 

 

[_ Executing agen LUZON SNKAS, J

PagelD #: 37

COPY FOR COURT
“=: °-RHE NORTH IVER INSURANCE COMPANY”? "°

11480 Westheimer Road, Suite # 300 «Houston, Texas 77077 .
(718) 954-8100 « (713) 954-8389 FAX «| £00 Y d & {2 FY 063 (1

Power of Attorney Number TZ. - 57S | 5 5

COURT, STATE OF INDIANA

APPEARANCE BOND

 

z

 

STATE OF INDIANA

%
A UL SS. counryor_MAal San
ot an
fown All Men By These Presents:
d
THAT we LOS Be?| Parl ss principal and THE NORTH RIVER INSURANCE

COMPANY, as surety, jointly and severally acknowledge ourselves bound to the State of Indiana in the sum of (

 

claims, nor can it be used as a Bond on Appsal

  

shall appear on the day of » 20 » in the

 

court, to answer a charge of and from day to
day and from term to term thereof; and abide the order of the court until said cause is determined and not depart therefrom without
leave, then this recognizance shall be void, else to remain in full force. If the above-named defendant shall not appear at any time
fixed on this bond, the court shall thereupon declare this bond to be forfeited and notice of such forfeiture shall be mailed to THE
NORTH RIVER INSURANCE COMPANY, the surety, at 11490 Westheimer Road, Suite # 300, Houston, Texas 77077 and

OCS MAR ah Bin orsen —N) Yloallo

“(Bondsman - Address)
“MAA SOD county and State of Indiana. And if the surety hereon shall not produce said defendant, and does not
pay all costs and late surrender fees in compliance with IC 27-10-2-12, the court shall, three hundred sixty-five (365) days after the mailing

of the above notice to the surety. And bondsman, declare the bond forfeited, enter judgement forthwith against the surety and certify the
judgement to the clerk for record. Such forfeiture shall be without pleading and without change of judge or change of venue. The obligators
on such bond may appeal to the ruling of the court ‘and appeal, to the court of appeals as in other civil cases, and on appeal the evidence
may be reviewed. Execution shall issue forthwith to the sheriff against the properties of each of us to be levied as other executions are
levied. If the defendant escapes from the custody of The North River Insurance Company and is subsequently captured in a State of the
United States other than the one in which the original charge was filed or in a foreign country, the Defendant does hereby agree to return
voluntarily to the State of original jurisdiction, and does hereby waive extradition proceedings and further consents to the application of
such force as may be necessary to effect such return.

WITNESS smsutsane 1 6 ot Decembor 2 1D,
Taken and approved this [ & th ocd Qt \ c ronnoll (LS.)
(Defendant)
day of December 20. 18 __.

5

 

 

/hp ye. THE NORTH INSURANCE COMPANY
(Officer Taking Surety) : > i 2alre as it Ke S (..S.)
2 (8 Qua. EL =

 

THIS BOND IS VOID (F WRITTEN FOR AN AMOUNT
GREATER THAN THE POWER OF ATTORNEY ATTACHED
HERETO, IFMORE THAN ONE SUCH POWERISATTACHED
ORIF WRITTENAFTER THE EXPIRATION DATE SPECIFIED
ON THE ATTACHED POWER OF ATTORNEY.

THIS BOND NOT VALID UNLESS
ACCOMPANIED BY AN INDIVIDUALLY
NUMBERED POWER OF ATTORNEY
PROPERLY EXECUTED.

Note: This is an Application Bond and cannot be construed as a quarantes for failure to provide payments, back alimony payments, FINES, or Wage Law

 

 

 

This form is in aecontance with Section (5), Chapter 241 of the 1969 Acts of Indiana
IN-33

 
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 34 of 79 PagelD #: 39

 

 

 

TIN Court,

COUNTY OF

 

 

 

‘ STATE OF INDIANA
VS.

 

 

APPEARANCE BOND

 

‘) Filed this__- ss dayof__ 20

 

 

Filedthis_ ss dayof___—————s20

 

 

Clerk Court

 

 

 
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 35 of 79 PagelD #: 40

 

 

 

 

he get pene

MADISON COUNTY (INDIANA) CIRCUIT COURT
CRIMINAL DIVISION ;
ANDERSON, INDIANA

RULES FOR DEFENDANTS ON BOND

Tbe undersigned defendant acknowledges receipt of a copy of these Rules and agrees to be
bound by the following Rules and Regulations while at liberty on bond in any division of the
Madison Circuit Court: .

1) Defendant will personally appear at all hearings and trials scheduled in this matter, and at other
times as directed by the Court unless excused in writing by the Court; Notice to Defendent’s
Attomey. of Record will be deemed notice to the Defendant,

2) Defendant will keep his attorney and. bondsman informed of his current address and of.a-phonc
number where he/she can be reached at all times; If defendant moves from the address he/she bas
provided, within 48 hours of the move, he/she shall notify his attomey aad bondsman of his new
address;

3) Defeddant sball not leave the State of Indiana without notifying bis/her attomey and obtaining _
written approval of the Court,

4) Defendant will not commit a crime wiiile released on bond; A probable cause determination by
the Court will constitute a violation of this provision;

- 5) Ifa victim is alleged in the criminal charge filed against the defendant, defendant shall have no

sietoememene
aw v ’

eemceceawnn teense tone 6g

—— ~~... . contact, direct, indirect or through social media with the alleged victim; ”
6) Defendant will comply with alf other specific bond or release requirements issued by the court and:
. noted by a CCS entry, written order, or oral bench order made in.open court;
7) Defendant will comply with all other requirements of Jaw, and of the bond agreement or _¢ :
undertaking between the defendant and his/her surety and/or bondsman; J ey

If THE COURT HAS CAUSE TO BELIEVE THE DEFENDANT HAS FAILED TO
ABIDE BY ANY OF THE ABOVE REQUIREMENTS, A WARRANT MAY ISSUE FOR
DEFENDANT’S ARREST, AND IN ACCORDANCE WITH APPLICABLE STATUES,
THE SURETY AND BONDSMAN MAY BE NOTIFIED, ORDERED TO SURRENDER
THE DEFENDANT, AND/OR SUFFER FORFEITURE OF POSTED BOND.

A. IZAW2O16
Date. _

-- --Defendant’sPrinted-Name- -- -

  
 
 

~ Defendant’s-Signature--
Defendant’s Current Street Address LLM Sunset Blok ;
City Andersen ; . State, Tn ine. eo :

Witiess: Sig t Cortphesdicainsip to Dette or Title: _. Sof - }
Cause Number: 48C_@_¢mé ~ le!$2- .

. (Sheriff and Court Staff No Defendant may be released on bond UNTIL this Form has been
} executed.) 8/2013 .
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 36 of 79 Puede ie. 10:44 AM
Madison County Circuit Court 4

AMENDED APPEARANCE FORM (CRIMINAL) Madison County, Indiana
State of Indiana

Case Number: 48C04-1812-F4-003110
1. Name of Defendant: Jordan M. Bennett
2. Case Type of proceeding: CR

3. Prosecuting Attorney information:

Name: Rodney J. Cummings Attorney No. 15723-48
Government Center Box Phone: (765) 641-9585

Address: 5 FAX: (765) 641-9641
16 E. 9th St. Email:
Anderson, IN 46016 mcprosecutor@madisoncounty.in.gov

Deputy Assigned Case: Mary Hutchison, 25579-49
4. Will the State accept service by FAX: No
5. Arrest report number (Originating Agency Case Number): 2018-043825

6. Transaction Control Number: 4810105159
State |.D. Number: Not Available

7. Additional information required by state or local rules:
Case 1:20-cr-00111-JPH-DML Document1-1 Filed 05/26/20 Page 37 of 79 Rage aoe ee

Madison County, Indiana

APPEARANCE FORM

VICTIM ADVOCATE NOTIFICATION

Cause #: 48C04-1812-F4-003110
Defendant’s name: Jordan M. Bennett
Case Type: Criminal
Victim Advocate Information:
Name: Karla Montgomery
Address: Government Center Box #72
16 E. 9th St.

Anderson, IN 46016

Telephone Number: (765) 641-9625
ircuit Court 4
Madison County, Indiana

Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 38 of 79 age esi 019 9:56 AM

APPEARANCE FORM (CRIMINAL — DEFENSE ATTORNEY)
IN THE MADISON CIRCUIT COURT 4
THE STATE OF INDIANA )
v. Case Number: 48C04-1812-F4-003110
JORDAN M. BENNETT

Appearance for Defendant

1. The undersigned attorney listed on this form now appears in this case for the Defendant.
2. Defense Attomey information (as applicable for service):
Stephen Murphy

Attorney Number: 21030-49

201 North Illinois Street, Suite 1644
Indianapolis, Indiana 46204
Telephone: 317-744-1144

Email: stephen. murphy@dunhamlaw.com

3. Additional information specified by state of local rule required to maintain the
information management system employed by the court:

Respectfully submitted

 

Stephen Murphy #21030-49

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing pleading was served on the undersigned
counsel at the address listed below by placing same in the U.S. Mail, first class, postage pre-paid

this U2 14

Rodney Cummings
16 E Ninth Street
Anderson, Indiana 46016

 

Stephen Murphy
ircuit Court 4
Madison County, Indiana

Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 39 of 79 Fee eae 11:28 AM

STATE OF INDIANA ) IN THE CIRCUIT COURT, DIVISION IV
) SS: OF MADISON COUNTY
COUNTY OF MADISON )
STATE OF INDIANA CAUSE NUMBER: 48C04-1812-F4-3110
VS.
JORDAN BENNETT

TATE’S NOTICE OF DISC Y COMPLIANCE

Comes now, the State of Indiana, by and through Mary Hutchison, Deputy
Prosecuting Attorney for the 50" Indiana Judicial Circuit, and notifies the Court that the
State has provided, by copies places in Courthouse mailbox/hand delivered/emailed to

STEPHEN MURPHY, counsel for the Defendant, the following items, to wit:

PAGES
1. BMV 4
2. Case Report 17
3. DOC 3
4. DVD: (placed in US Mail)
e Kids Talk Interview
Respectfully submitted,

Wawy 4 Hudchico—

MARY HUTCHISON #25579-49
DEPUTY PROSECUTING ATTORNEY
50TH INDIANA JUDICIAL CIRCUIT

 

CERTIFI OFS

I hereby certify that a copy of the foregoing has been served on STEPHEN MURPHY,
counsel for Defendant, either by: email; or placement of the same in his/her Courthouse
Mail, 16 East 9 Street, Anderson, IN; or hand delivery; or by mailing copies First Class U.S.
Mail, postage pre-paid, on or before the date of filing before this Court.

Mag 4 Hudchise—

MARY HUTCHISON #25579-49
DEPUTY PROSECUTING ATTORNEY
50TH INDIANA JUDICIAL CIRCUIT

 
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 40 of 79 Pagdtestieriantne 12ch aie

oun rcuit Court 4
Madison County, Indiana

STATE OF INDIANA IN THE MADISON CIRCUIT COURT 4

SS:

COUNTY OF MADISON Case Number: 48C04-1812-F4-003110

)
)
)
THE STATE OF INDIANA )
)
vs )

)

)

JORDAN M. BENNETT

MOTION FOR EARLY DISCOVERY RESPONSES

Comes now the defendant, Jordan M. Bennett, by counsel, Stephen Murphy, and,
pursuant to Rule 21 of the Indiana Rules of Criminal Procedure and Rule 33(C) of the Indiana
Rules of Civil Procedure, and hereby moves the Court to Order the State of Indiana to respond to -
the attached Interrogatories within seven (7) days from the date of filing of this Motion for Early
Discovery Responses, and, in support of said Motion, shows the Court the following:

1. The facts surrounding defendant’s being charged with the offense in the above-
captioned matter are disturbing in that the defendant was told by Magistrate Childers at a hearing
called an “Initial Hearing” he was charged with a crime when the docket on mycase.in.gov, at
the time, did not show the defendant had been so charged. Further, the defendant’s Mother had
gone in to the Court’s office on the morning after the expiration of the 72 hour period, with the
defendant still in custody, to get a copy of the formal charges and was told by court officials
there was none to give her. The defendant remained in custody beyond the 72 hour hold.

2. During this hearing called the “Initial Hearing”, the defendant advised Magistrate
Childers he had secured a private attorney. Magistrate Childers issued an order stating the
defendant had requested a public defender, and appointed a public defender, when, in fact, a
transcript of the hearing called “Initial Hearing” was void of any such request by the defendant.

3. A newspaper article appeared in The Herald newspaper, believed to have occurred

after the expiration of the 72 hour hold, contained wording that was identical, or nearly identical,
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 41 of 79 PagelD #: 46

to the Affidavit for Probable Cause in the above-captioned matter and was titled “Defendant
Pleads Guilty to Child Molesting” or words to that effect. This article ran at a time prior to the
defendant being able to obtain file-stamped copies of the charging documents. When the
defendant was able to obtain these charging documents, which was approximately 48 hours after
the expiration of the 72 hour hold, the documents were file-stamped as having been filed on or
before the expiration of the 72 hour hold.

4. The defendant believes there is the possibility of discovering exculpatory
evidence surrounding the charging of the defendant.

5. Depending on the responses given by the State of Indiana to the attached
interrogatories, the defendant, by counsel, would like to forthwith, and without delay, depose
Jason Childers.

6. The defendant wants to thoroughly investigate, without delay, all matters related
to his being charged, for the possible existence of exculpatory evidence.

WHEREFORE, the defendant, by counsel, hereby moves the Court to Order the State of
Indiana to respond to the attached discovery within seven (7) days of filing and for all other

proper relief in the premises.

Respectfully submitted,

/s/ Stephen Murphy
Stephen Murphy #21030-49

201 North Illinois Street, Suite 1644
Indianapolis, Indiana 46204

Telephone: 31-744-1144

Email: stephen.murphy@dunhamlaw.com

 
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 42 of 79 PagelD #: 47

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing pleading was served on the undersigned
counsel, on or before the date of filing, by the method indicated below:

Mary Hutchison
via email
/s/ Stephen Murphy
Stephen Murphy
Case 1:20-cr-00111-JPH-DML Document1-1 Filed 05/26/20 Page 43 of 79 Pagétediat air aney

Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
) SS:

COUNTY OF MADISON) Case Number: 48C04-1812-F4-003110

THE STATE OF INDIANA

vs )
JORDAN M. BENNETT )
INTERROGATORIES PROPOUNDED_ON THE STATE OF INDIANA

Comes now Jordan Bennett, Defendant in the above-captioned matter, by
counsel, Stephen Murphy, and hereby serves the following interrogatories on
the State of Indiana in the above-captioned matter, pursuant to Rule 21 of
the Indiana Rules of Criminal Procedure and Rule 33 of the Indiana Rules of
Trial Procedure.

INTERROGATORY NO. 1:

State the name, address, phone number, and your current position with
the State of Indiana.

ANSWER :

INTERROGATORY NO. 2:

State whether you know of any resignation, removal, suspension, or
other change of any kind in Jason Childers’ employment as a judicial
officer in Madison County, Indiana. If so, state the following:

a. The date you believe his employ was so changed;

b. How you believe his employ was changed and any and all
reasons why you believe his employ was so changed;

c. Any and all facts you are aware of surrounding such change
of Magistrate Jason Childers’ employ;

d. State the approximate date you became aware of such change
in the Magistrate Jason Childers’ employ.

e. State whether the reason(s) for such change in employ could

be related to the prosecution of Jordan M. Bennett in the above-
captioned cause and briefly explain why.

ANSWER:

INTERROGATORY NO. 3:

State whether Rodney Cummings is actively employed as the Prosecuting
Attorney in Madison County, Indiana. If not, state the following:
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 44 of 79 PagelD #: 49

a. The date you believe his employ was so changed;

b. How you believe his employ was changed and any and all
reasons why you believe his employ was so changed;

c. Any and all facts you are aware of surrounding such change
of Rodney Cummings’ employ;

d. State the approximate date you became aware of such change
in the Rodney Cummings’ employ.

e. State whether the reason(s) for such change in employ could

be related to the prosecution of Jordan M. Bennett in the above-
captioned cause and briefly explain why.

ANSWER :

INTERROGATORY NO. 4:

State whether the State of Indiana is aware of exculpatory evidence
surrounding the change of employ of Magistrate Jason Childers as a
former Magistrate in Madison County, Indiana. If so, state the
exculpatory evidence you believe exists, as a result thereof, regarding
in the prosecution of Jordan M. Bennett in the above-captioned matter.

ANSWER :

INTERROGATORY NO. 5:

State whether the State of Indiana is aware of exculpatory evidence
surrounding the change of employ of Magistrate Jason Childers as a
former Magistrate in Madison County, Indiana. If so, state the
exculpatory evidence you believe exists, as a result thereof, regarding
in the prosecution of Jordan M. Bennett in the above-captioned matter.

ANSWER :

I affirm under penalties for perjury the foregoing is true.

 

Duly Authorized Representative of
The State of Indiana
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 45 of 79 PagelD #: 50

Respectfully submitted,

/s/ Stephen Murphy
Stephen Murphy
731 Sunglow Circle
Indianapolis, Indiana 46231
Mobile: 317-941-3490

Email: stephenmurphyjréme.com

Certificate of Service

I hereby certify that a copy of the foregoing was served on the State
of Indiana via electronic delivery to the following:

Mary Hutchison

via email

/s/_ Stephen Murphy
Stephen Murphy
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 46 of 79 Rane eet Crcut cou ey

Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
SS:

STATE OF INDIANA )

v. Case Number: 48C04-1812-F4-003110

JORDAN M. BENNETT

MOTION TO IMMEDIATELY VACATE
THE NO-CONTACT ORDER

Comes now the defendant, Jordan M. Bennett, hereinafter referred to as “Father,” by
counsel, Stephen Murphy, and, and hereby MOVES the Court to VACATE the No-Contact
Order, and, in support thereof, shows the Court the following:

1. The Court issued a No-Contact Order between the Father and his daughter.

2. The No-Contact Order was issued as a result of the allegations alleged in the
Probable Cause Affidavit.

3. The Probable Cause Affidavit misstates, mischaracterizes, and excludes almost all

known evidence and potential evidence as follows:

a. It grossly misstates what the child said in the video;

b. The video relied on contains an adult placing words in a child’s mouth.

c. The video contains multiple problems with the child’s statements.

d. The video, in way, shape, or form, supports any of the charges currently
filed before this Court.
4. There was unlawful behavior and deceit used against the defendant in the filing of

these charges and holding him in jail, including, but not limited to, Magistrate Childers
intentionally telling the defendant/father he was charged with a crime after the expiration of the
72 hour statutory hold at a time when the charges had not been filed, Magistrate Childers stated

on the CCS that defendant/Father had requested a public defender when he had not, the
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 47 of 79 PagelD #: 52

undersigned counsel has had several pleadings not timely filed with the Court, and it is unclear
how involved or uninvolved the Madison County Prosecuting Attorney’s Office has been in
these actions as the Herald Times released material evidence that appears to have been taken
directly from the Probable Cause Affidavit that had not been filed yet.

5. The defendant/father believes that Deputy Prosecuting Attorney Mary Lena
Hutchison knows she has no case and is intentionally delaying the case to allow the Division of
Child Services time to place the child with the child’s Mother.

6. This child should not be held in limbo for a Deputy Prosecuting Attorney to
engage in what appears to be social engineering through a criminal case in which she has
insufficient evidence against Father, according to her own email.

7. Deputy Prosecuting Attommey, Mary Lena Hutchison, has sent an email to the
undersigned counsel that she is awaiting word from her investigator. This can only mean one
thing: Deputy Prosecuting Attorney, Mary Lena Hutchison, did not prepare her case prior to
charging the defendant and, currently, does not know whether she has a case. Yet, she leaves a
child and Father in limbo.

8. Deputy Prosecuting Attorney Mary Lena Hutchison has also refused to allow the
defendant to prove his innocence with first, not agreeing to dismiss this case once defendant
passed the polygraph test and, second, withdrawing the polygraph test completely.

9. Deputy Prosecuting Attorney Mary Lena Hutchison is also refusing to stipulate to
counseling and medical records of this child which contain massive amounts of exonerating
evidence of Father and massive amounts of evidence that the Maternal Grandmother has
molested this child, including one counselor who testified the Maternal Grandmother should not

be allowed around the child.
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 48 of 79 PagelD #: 53

10. Deputy Prosecuting Attorney Mary Lena Hutchison is well aware the child is
placed with the relative of Maternal Grandmother, that Maternal Grandmother has had contact
with this child, and that this child showed highly disturbing behaviors upon seeing Maternal
Grandmother.

11. | The defendant believes no court of law should allow a Deputy Prosecuting
Attorney to use a criminal case to assist the Indiana Division of Child Services in removing a
child from a Father to allow a drug addict Mother time to re-habilitate herself so the child can be
placed with the Mother.

WHEREFORE, the defendant, in person, and, by counsel, hereby moves this Court to

VACATE the No-Contact Order and for all other just and proper relief in the premises.
Respectfully submitted,

/s/ Stephen Murphy
Stephen Murphy #21030-49
201 North Illinois Street, Suite 1644
Indianapolis, Indiana 46204
Telephone: 31-744-1144
Email: stephen.murphy@dunhamlaw.com

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing pleading was served on the undersigned
counsel at the address listed below by placing same in the U.S. Mail on March 13, 2019.

Rodney Cummings
16 E Ninth Street
Anderson, Indiana 46016

/s/ Stephen Murphy
Stephen Murphy
Case 1:20-cr- -JPH- - i 2019 1:19 AM
cr-00111-JPH-DML Document1-1 Filed 05/26/20 Page 49 of 79 pastry rout Court 4

Madison County, Indiana

APPEARANCE FORM (CRIMINAL — DEFENSE ATTORNEY)

IN THE MADISON COUNTY CIRCUIT COURT 4

THE STATE OF INDIANA

JORDAN M BENNETT

)
)
vs. ) Case Number: 48C04-1812-F4-003110
)
)
DEFENDANT. )

Amended Appearance for Defendant

1. The undersigned attorney listed on this form now appears in this case for the Defendant.
2. Defense Attorney information (as applicable for service):
Name: Stephen Murphy
Attorney No.: 21030-49
Address: P.O. Box 24671
Indianapolis, Indiana 46224-9998
Telephone: 317-941-3490

Email Address: stephen@stephenmurphy. attorney

Note: Ifadditional attorneys represent the defendant, list each on a continuation page.

3. Additional information specified by state of local rule required to maintain the
information management system employed by the court:

CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing document has been served upon the
following parties by the method indicated:

Mary Lena Hutchison US MAIL

MADISON COUNTY PROSECUTOR'S OFFICE
16 E. 9" Street

Anderson, IN 46016

on April 29, 2019.

Date: 4/29/2019 /s/ Stephen Murphy
Stephen Murphy

Authority: Under Criminal Rule 2.1(Q), this form shall be filed at the time an attorney for the defendant first appears in the
case. In emergencies, the requested information shall be supplied when it becomes available. Parties shall advise the court of
a change in information previously provided to the court. This format is approved by the Indiana Office of Court Services.
Case 1:20-cr-00111-JPH-DML Document1-1 Filed 05/26/20 Page 50 of 79 Paget 19 11:54 AM
0!

STATE OF INDIANA
COUNTY OF MADISON
STATE OF INDIANA

VS.

JORDAN M BENNETT

DEFENDANT.

)

) SS:

)

Nee ee ON Ne Nee See”

ounty Circuit Court 4
Madison County, Indiana

IN THE MADISON CIRCUIT COURT 4

Case Number: 48C04-1812-F4-003110

Motion to Continue Jury Trial

Comes now the defendant, Jordan M. Bennett, by counsel, Stephen Murphy, and hereby

moves the Court to continue the Jury Trial presently set for August 19, 2019 at 8:30 a.m., and, in

support thereof, shows the Court the following:

1. The undersigned counsel will not be able to complete discovery by the time of the

jury trial presently set for August 19, 2019 at 8:30 a.m.

2. The undersigned counsel has scheduling conflicts that prevent him from being

able to adequately be prepared and try this case on August 19, 2019.

3. This is the defendant’s first request to continue a jury trial in this matter.

4. This Motion is not made in bad faith or to cause undue delay.

Respectfully submitted,

/s/ Stephen Murphy

 

Stephen Murphy #21030-49

P.O. Box 24671

Indianapolis, Indiana 46224-9998

Email: stephen@stephenmurphy.attorney
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 51 of 79 PagelD #: 56

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document has been served upon the
following parties by the method indicated:

Mary Lena Hutchison efileandserve
MADISON COUNTY PROSECUTOR'S OFFICE

16 E. 9 Street

Anderson, IN 46016

on July 13, 2019.

Date: 7/13/2019 _/s/ Stephen Murphy

Stephen Murphy
ircuit Court 4
Madison County, Indiana

Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 52 of 79 Pag eter 19 11:55 AM
Madison County

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
COUNTY OF MADISON =
STATE OF INDIANA )
vs. ) Case Number: 48C04-1812-F4-003110
JORDAN M BENNETT
DEFENDANT. )

Motion to Compel
Comes now the defendant, Jordan M. Bennett, by counsel, Stephen Murphy, and hereby
moves the Court to compel the State of Indiana to fully and lawfully respond to the discovery he
propounded on the State of Indiana on February 13, 2019, within five (5) days of the issuance of

the order granting this Motion, and for all other just and proper relief in the premises.
Respectfully submitted,

/s/ Stephen Murphy

 

Stephen Murphy #21030-49

P.O. Box 24671

Indianapolis, Indiana 46224-9998

Email: stephen@stephenmurphy.attorney

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document has been served upon the
following parties by the method indicated:

Mary Lena Hutchison efileandserve
MADISON COUNTY PROSECUTOR'S OFFICE
16 E. 9® Street

Anderson, IN 46016

on July 13, 2019.

Date: 7/13/2019 /s/ Stephen Murphy
Stephen Murphy
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 53 of 79 PagéieTeer 11:54 AM
ja

on County Circuit Court 4
Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
COUNTY OF MADISON )
STATE OF INDIANA )
vs. ) Case Number: 48C04-1812-F4-003110
JORDAN M BENNETT
DEFENDANT. )

Order Granting
Motion to Continue Jury Trial

The defendant, Jordan M. Bennett, by counsel, Stephen Murphy, having filed his Motion
to Continue Jury Trial, and, the Court, having considered same and being duly advised in the
premises, now FINDS said Motion should be Granted.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED the Jury Trial presently
scheduled for August 19, 2019 at 8:30 a.m. shall be, and hereby is, VACATED.

The Court will set a new Jury Trial date at the hearing on July 23, 2019.

Date

 

JUDGE, MADISON CIRCUIT COURT 4

Distribution:

Stephen Murphy
Madison County Prosecuting Attorney’s Office
nty Circuit Court 4
Madison County, Indiana

Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 54 of 79 Bee Circa ¢ :55 AM

 

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
) SS:
COUNTY OF MADISON )
STATE OF INDIANA )
)
vs. ) Case Number: 48C04-1812-F4-003110
) >, Per 12/20/18 Discovery Order
JORDAN M BENNETT ’ DENIED yen
DEFENDANT. ) = motions to compel must set out with

July 15, 2019 particularity the items sought and the
efforts made to obtain the discovery

. DH
Granting before seeking court intervention.
Motion to l iS )A A si .

      
  

Se

The defendant, Jordan M. Bennett, by counsel, Stephen Murphy, having filed his Motiogs

2a

=

4
Ww %

“di

to Compel, and, the Court, having considered same and being duly advised in the premises, now Ds wii

“une

ORDERS the State of Indiana to fully and lawfully respond to the discovery propounded on it by
the defendant with five (5) days from the date of this Order.

SO ORDERED.

Date

 

JUDGE, MADISON CIRCUIT COURT 4

Distribution:

Stephen Murphy
Madison County Prosecuting Attorney’s Office
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 55 of 79 Page tesa 630" 10:43 PM
Madison County Circuit Court 4

Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
COUNTY OF MADISON oa
STATE OF INDIANA )
vs. 5 Case Number: 48C04-1812-F4-003110
JORDAN M BENNETT
DEFENDANT. )

AMENDED
Motion to Continue Jury Trial

Comes now the defendant, Jordan M. Bennett, by counsel, Stephen Murphy, and hereby
files this Amended Motion to Continue Jury Trial and hereby moves the Court to continue the
Jury Trial presently set for August 19, 2019 at 8:30 a.m., and, in support thereof, shows the
Court the following:

1. The undersigned counsel will not be able to complete discovery by the time of the
jury trial presently set for August 19, 2019 at 8:30 a.m.

2. The undersigned counsel has scheduling conflicts that prevent him from being
able to adequately be prepared and try this case on August 19, 2019.

3. This is the defendant’s first request to continue a jury trial in this matter.

4. A further basis for this respectful request to continue the jury trial is for the
protection of the minor child from a wrongful prosecution of her Father. Currently, the Judicial
Officer who has exclusive jurisdiction over the minor child has a significant ruling to make
regarding this child which ruling could have a significant impact on this case.

5. According to the State of Indiana, the only evidence in this case that exists against
the defendant is a short video which actually proves Father’s innocence. This video is currently

before the juvenile court.
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 56 of 79 PagelD #: 61

6. The State of Indiana, by Officer Holtsliter, is believed to have made a false
statement under oath to this Court in the Affidavit for Probable Cause, in an effort to cause this
Court to find probable cause for the filing of the charges in the instant case against the defendant.
This fact is also before the juvenile Court.

7. The juvenile Court, and not this Court, has jurisdiction over the minor child and a
statutory obligation to protect all rights and interests of this child and this Court has the
obligation not to interfere, or allow its proceedings to interfere, with those of the juvenile Court.

8. This Court has not determined whether the prosecution in this case is wrongful or
not. Father is uncertain whether this Court has the jurisdiction or opportunity, by law, to make
such a determination. However, Father believes the juvenile Court, as part of its statutory duty
to protect this child, should make such a determination as to whether the child is being harmed
by the State of Indiana by way of a wrongful prosecution of her Father. To date, it has not done
so nor has it been asked to.

9. Father may need to petition the juvenile Court in the near future to make a
determination whether this child is the victim of the State of Indiana by way of a wrongful
prosecution of her Father. Father believes this determination should be made before any jury
trial occurs in this case to prevent additional harm to this child.

10. There is no other protection for this child other than the juvenile Court. Again,
this protection includes assessing whether this child is a victim of the State of Indiana by way of
wrongful prosecution of her Father.

11. _ It appears to Father that this Court and the juvenile Court may have this in reverse
order such that the State’s interest in prosecuting the Father outweighs all interests of this child

from the harm caused to the child from a wrongful prosecution of her Father.
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 57 of 79 PagelD #: 62

12. This Court should not rush into a criminal trial that is spear-headed by the
substantial risk that this case is a wrongful prosecution of this child’s Father. This would be
against the interests of the child and operates a continued harm on the child. Instead, Father
believes it would be appropriate for this Court should give adequate time to the juvenile court to
protect this child from the harm of a wrongful prosecution of her Father.

13. Out of respect for the juvenile court and this child from being harmed by a
wrongful prosecution of her Father, the jury trial in this case should be continued to a more
appropriate time.

14. This Motion is not made in bad faith or to cause undue delay.

Respectfully submitted,

/s/ Stephen Murphy

 

Stephen Murphy #21030-49

P.O. Box 24671

Indianapolis, Indiana 46224-9998

Email: stephen@stephenmurphy.attorney

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document has been served upon the
following parties by the method indicated:

Mary Lena Hutchison efileandserve
MADISON COUNTY PROSECUTOR'S OFFICE
16 E. 9* Street

Anderson, IN 46016

on July 16, 2019.

Date: 7/16/2019 /s/ Stephen Murphy
Stephen Murphy
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 58 of 79, pager. Oe oor
fe)

Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
SS:
COUNTY OF MADISON
STATE OF INDIANA )
vs. Case Number: 48C04-1812-F4-003110
JORDAN M BENNETT
DEFENDANT. )
REQUEST FOR IMMEDIATE PREPARATION OF
TRANSCRIPT OF HEARING

Comes now the defendant, Jordan M. Bennett, by counsel, Stephen Murphy, and hereby
requests a transcript of the Trial Readiness Conference which occurred on July 23, 2019 in the

p.m. session. Defendant, by counsel, requests this transcript be prepared with haste.

Respectfully submitted,

 

Stephen Murphy #21039+49
P.O. Box 24671
Indianapolis, Indiana 46224-9998

Email: stephen@stephenmurphy.attomey
Mobile: 317-941-3490

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document has been served upon the
following parties by the method indicated:

Mary Lena Hutchison efileandserve
MADISON COUNTY PROSECUTOR'S OFFICE
16 E. 9 Street

Anderson, IN 46016

on July 23, 2019.
Date: 7/23/2019

Stephen Murphy
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 59 of 79 Page Mes 76x70 3:53 PM
jadisol t

n County Circuit Court 4
Madison County, Indiana
STATE OF INDIANA ) IN THE CIRCUIT COURT, DIV. IV
) SS: OF MADISON COUNTY
COUNTY OF MADISON _)
2019 TERM
STATE OF INDIANA
CAUSE NO.: 48C04-1812-F4-3110
V.
JORDAN M BENNETT

STATE’S NOTICE OF SUPPLEMENTAL DISCOVERY

The State of Indiana hereby adds the following item:

1. (1) disc (mailed directly to defense from DCS)
a. victim/guardian conversation

Respectfully submitted,

[S/Mary L. Hutchisow

Mary L. Hutchison #25579-49

DEPUTY PROSECUTING ATTORNEY
50™ INDIANA JUDICIAL CIRCUIT

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been served on Stephen Murphy,
counsel for Defendant, either by: email; placement of the same in his/her Courthouse Mail, 16
East 9‘ Street, Anderson, IN; or hand delivery; or email; or e-filing; or by mailing copies First
Class U.S. Mail, postage pre-paid, on or before the date of filing before this court.

L.
Mary L. Hutchison #25579-49
DEPUTY PROSECUTING ATTORNEY
50° INDIANA JUDICIAL CIRCUIT
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 60 of 79 Page| Bee: $/4/2019 8:59 PM
Madison County Circuit Court 4

Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
COUNTY OF MADISON *S
STATE OF INDIANA )
vs. Case Number: 48C04-1812-F4-003110
JORDAN M BENNETT
DEFENDANT. )

MOTION TO CONTINUE JURY TRIAL

Comes now the defendant, Jordan M. Bennett, by counsel, Stephen Murphy, and hereby
requests the Court continue the jury trial presently set for August 19, 2019 at 8:30 a.m., and, in
support of said Motion, shows the Court as follows:

1. The Madison County Prosecuting Attorney recently filed a Supplemental
Discovery pleading with this Court indicating additional information in the form of an audio
recording related to this case has become available.

2. The undersigned counsel has not yet received the recording.

3. If the media is what the State of Indiana purports it to be, the undersigned counsel
will need additional time to evaluate the information contained in the audio recording.

4. The undersigned counsel believes it highly likely this information contains
exculpatory information for consideration by the defendant which will take additional time.

5. Excluding the audio recording from evidence is not an appropriate remedy since
the audio recording may contain exculpatory evidence.

6. A continuance of the trial date is necessary.

7. The Madison County Prosecuting Attorney has not objected to either of defense

counsel’s motions to continue.
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 61 of 79 PagelD #: 66

WHEREFORE, the defendant, by Jordan Bennett, hereby requests the Jury Trial
scheduled for August 19, 2019 at 8:30 a.m. be continued due to the State’s filing of a
Supplemental Discovery, the contents of which the undersigned counsel has yet to receive, and,
once received, will not time between now and August 19, 2019 at 8:30 a.m. to evaluate the

information contained therein and for all other just and proper relief in the premises.

Respectfully submitted,

/s/ Stephen Murphy

 

Stephen Murphy #21030-49

P.O. Box 24671

Indianapolis, Indiana 46224-9998

Email: stephen@stephenmurphy.attorney
Mobile: 317-941-3490

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document has been served upon the
following parties by the method indicated:

Mary Lena Hutchison efileandserve
MADISON COUNTY PROSECUTOR'S OFFICE
16 E, 9" Street

Anderson, IN 46016

on August 4, 2019.

Date: 8/4/2019 /s/ Stephen Murphy

 

Stephen Murphy
Case 1:20-cr-00111-JPH- - 91/2019 2:14 PM
JPH-DML Document 1-1 Filed 05/26/20 Page 62 of 79 age eae oot etd

Madison County, Indiana

STATE OF INDIANA ) IN THE CIRCUIT COURT, DIV. IV
) SS: OF MADISON COUNTY
COUNTY OF MADISON _ )
2019 TERM
STATE OF INDIANA
CAUSE NO.: 48C04-1812-F4-3110
V.
JORDAN M BENNETT

STATE’S NOTICE OF SUPPLEMENTAL DISCOVERY

The State of Indiana hereby adds the following item:
1. (1) disc

a. K.B. interview

Respectfully submitted,

» L. t
Mary L. Hutchison #25579-49
DEPUTY PROSECUTING ATTORNEY
50'™ INDIANA JUDICIAL CIRCUIT

CERTIFICATE OF SERVICE

 

I hereby certify that a copy of the foregoing has been served on Stephen Paul Murphy,
counsel for Defendant, either by: email; placement of the same in his/her Courthouse Mail, 16
East 9" Street, Anderson, IN; or hand delivery; or email; or e-filing; or by mailing copies First
Class U.S. Mail, postage pre-paid, on or before the date of filing before this court.

L. Hutchi
Mary L. Hutchison #25579-49
DEPUTY PROSECUTING ATTORNEY
50™ INDIANA JUDICIAL CIRCUIT
Case 1:20-cr-00111-JPH- - 10/9{2019 3:47 PM
JPH-DML Document 1-1 Filed 05/26/20 Page 63 of 79 pagenean’ seuit Govt 4

Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
COUNTY OF MADISON
STATE OF INDIANA )
vs. Case Number: 48C04-1812-F4-003110
JORDAN M BENNETT
DEFENDANT. )

Motion to Vacate No-Contact Order

Comes now the defendant, Jordan M. Bennett, by counsel, Stephen Murphy, and hereby
requests the Court to VACATE the no-contact order in this case, and, in support thereof, shows
the Court as follows:

l. The i has failed to act due to the existence of the
no-contact order out of this Court.

2. This Court has no facts, other than the probable cause affidavit in this case, to
support any wrongdoing on behalf of the defendant. In fact, the affidavit for probable cause in
this case contains materially false statements that, if removed from the probable cause affidavit,
would be insufficient to support the filling of the charges in this case.

3. The a. on the other hand, does have substantial facts about this case.

4. To date, PF has not issued a no-contact order and has made no
findings the defendant has done anything wrong.

5. The i has refused to move the case forward due to the no-contact
order issued by this Court.

6. This Court’s no-contact order is interfering vith iii and

causing a violation of the defendant’s and child’s constitutional rights.
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 64 of 79 PagelD #: 69

7. The no-contact order in this case is causing substantially more harm than it is
doing good.
WHEREFORE, the defendant, by counsel, hereby requests the Court issue an Order

VACATING the no-contact and for all other just and proper relief in the premises.

Respectfully submitted,

/s/ Stephen Murphy

 

Stephen Murphy #21030-49

P.O. Box 24671

Indianapolis, Indiana 46224-9998

Email: stephen@stephenmurphy.attorney
Mobile: 317-941-3490

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document has been served upon the
following parties by the method indicated:

Mary Lena Hutchison efileandserve
MADISON COUNTY PROSECUTOR'S OFFICE
16 E. 9" Street

Anderson, IN 46016

on October 9, 2019.

Date: 10/9/2019 /s/ Stephen Murphy

 

Stephen Murphy
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 65 of 79 PagelID #: 70

STATE OF INDIANA IN THE MADISON CIRCUIT COURT
SS: NO. IV
COUNTY OF MADISON 2019 TERM

State of Indiana
Plaintiff Cause No: 48C04-1812-F4-3110

VS.

Jordan M. Bennett
Defendant

NOTICE OF DEFECT

To Party/Counsel: Stephen Murphy

On 10/9/2019, you tendered for filing a document titled Motion to Vacate No-Contact Order. This
document did not comply with Indiana Trial Rule 86, and has been impounded. You have 72 hours, excluding
days the court is closed, to cure this defect, and if you do so, the document will be treated as filed on the
original Notice of Electronic Filing (NEF). If the defect is not cured, then it will be stricken from the record. The

document defect is:
O No signature
O Wrong cause number
X Administrative Rule 9:

& Failed to provide Notice of A.R. 9 form identifying what materials have been removed
and/or the legal basis for their reaction.

Signature: Robin Garner, Court Reporter

Distribution: Prosecutor/S. Murphy

Updated 1-27-17
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 66 of 79 Paes $9139/2019 11:33 PM
Madison County Circuit Court 4

Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
COUNTY OF MADISON **
STATE OF INDIANA )
vs. Case Number: 48C04-1812-F4-003110
JORDAN M BENNETT
DEFENDANT. )

MOTION TO DISMISS

Comes now the defendant, by counsel, Stephen Murphy, and, hereby moves the Court to
DISMISS the above-captioned cause, and, in support of said Motion, moves the Court to grant
the Motions to Exclude contained herein, which, if both are granted, give rise to the defendant’s
overall Motion to Dismiss.

FIRST MOTION
MOTION TO EXCLUDE CHILD HEARSAY

The defendant, by counsel, Stephen Murphy, hereby move the Court to EXCLUDE the
videotaped statements of the child as hearsay, and, in support of this Motion, would show the
Court that the videotaped statements of the child are unreliable.

WHEREFORE, the defendant hereby moves the Court to exclude any and all videotaped
statements of the child as hearsay due to each of the videotaped statements being unreliable.

SECOND MOTION
MOTION TO EXCLUDE CHILD TESTIMONY

The defendant, by counsel, Stephen Murphy, hereby move the Court to EXCLUDE the
child’s testimony, in the form of live testimony or otherwise, as the child has demonstrated she is
not competent to testify.

WHEREFORE, the defendant hereby moves the Court to exclude the testimony of the

child based on her inability to meet the competency rules.
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 67 of 79 PagelD #: 72

THIRD MOTION
MOTION TO DISMISS

In the event the Court grants both motions above, the defendant, by counsel, Stephen
Murphy, hereby moves the Court to DISMISS this cause of action as it cannot proceed without

testimony from the child.

Respectfully submitted,

/s/ Stephen Murphy

 

Stephen Murphy #21030-49

P.O. Box 24671

Indianapolis, Indiana 46224-9998

Email: stephen@stephenmurphy.attorney
Mobile: 317-941-3490

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document has been served upon the
following parties by the method indicated:
Mary Lena Hutchison efileandserve
MADISON COUNTY PROSECUTOR'S OFFICE
16 E. 9" Street
Anderson, IN 46016

on October 30, 2019.

Date: 10/30/2019 /s/ Stephen Murphy

 

Stephen Murphy
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 68 of 79 BoE ES eee restt Gee PM
Madison County Circuit Court 4

Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
) SS:

COUNTY OF MADISON )
STATE OF INDIANA )
)

vs. ) Case Number: 48C04-1812-F4-003110
)
JORDAN M BENNETT )
DEFENDANT. )

MEMORANDUM IN SUPPORT OF
MOTION TO DISMISS

The issue in this case is whether the State’s Information should be dismissed, with
prejudice, because the child should be prevented from testifying and the videotaped statements

should be excluded.

FIRST MOTION
MOTION TO EXCLUDE CHILD HEARSAY

Under I.C. 35-37-4-6, a videotaped statement of the child must contain sufficient
indications of reliability as to time, content, and circumstances. In this case, the videotaped

statements taken as a whole, demonstrate complete unreliability given the time, content, and

circumstances of the videotaped state. [I

PO However, to break matters down per the statute, time, content, and

circumstances of each of the videotapes is briefly discussed below.
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 69 of 79 PagelID #: 74

SECOND MOTION
MOTION TO EXCLUDE CHILD TESTIMONY

Rule 601 of the Indiana Rules of Evidence provide that every person must be competent
to be a witness. A child’s competency to testify at trial is established by demonstrating that he or
she (1) understands the difference between telling a lie and telling the truth, (2) knows he or she
is under a compulsion to tell the truth, and (3) knows what a true statement actually is. Kien v.

State, 866 N.E.2d 377, 385 (Ind. Ct. App. 2007), trans. denied.
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 70 of 79 PagelD #: 75

THIRD MOTION
MOTION TO DISMISS

This case should be dismissed in the event this Court grants Motion One and Motion Two

as the State would have no evidence to present at trial to support a conviction.
Cc 1:20-cr- - - - #11/26/2019 7:58 PM
ase cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 71 of 79 Fee Re eat, Carcut Court 4

Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
COUNTY OF MADISON s
STATE OF INDIANA )
VS. Case Number: 48C04-1812-F4-0031 10
JORDAN M BENNETT
DEFENDANT. )

NOTICE OF CHANGE OF ADDRESS

Comes now the defendant, Jordan M. Bennett, by counsel, Stephen Murphy, and hereby
files this Notice of Change of Address of Defendant, and shows the Court the the defendant now

resides at the following address:

 

1210 Alexandria Pike

Apt. 5

Anderson, Indiana 46012
Respectfully submitted,
__/s/ Stephen Murphy
Stephen Murphy #21030-49

P.O. Box 24671
Indianapolis, Indiana 46224-9998

Email: stephen@stephenmurphy attorney
CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document has been served upon the
following parties by the method indicated:

Mary Lena Hutchison efileandserve
MADISON COUNTY PROSECUTOR'S OFFICE
16 E. 9" Street

Anderson, IN 46016

on November 26, 2019.

Date: 11/26/2019

/s/ Stephen Murph
Stephen Murphy
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 72 of 79 pageriee 20 ee

Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
) SS:
COUNTY OF MADISON )

STATE OF INDIANA

vs. Case Number: 48C04-1812-F4-003110

JORDAN M BENNETT
DEFENDANT.

MOTION FOR EARLIER SETTING FOR
TRIAL READINESS CONFERENCE

Comes now the defendant, by counsel, Stephen Murphy, and hereby files this
Motion for Earlier Setting for Trial Readiness Conference, which readiness conference
is presently set for January 14, 2020 at 1:30 p.m., and, in support thereof, shows the
Court the following:

1. On December 19, 2019, the undersigned had a jury trial affirmed in the
matter of State of Indiana v. Michael Travis Gullet in 41C01-1812-F5-000117 in the
Johnson Circuit Court on January 14, 2020 at 8:00 a.m.

2. The defendant in that case is incarcerated.

3. As a result of the jury trial in the matter of State v. Gullett being affirmed
for jury trial on January 14, 2020, the same date and time as the readiness conference
in this matter, the undersigned counsel has a calendaring conflict.

4, The undersigned counsel would respectfully request this Court give
greater deference to the jury trial over a trial readiness conference and grant this

Motion.
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 73 of 79 PagelD #: 78

WHEREFORE, the undersigned counsel requests the trial readiness conference
in this matter be set to an earlier date than the presently scheduled date of January 14,
2020 at 1:30 p.m., due to a calendaring conflict with the undersigned’s calendar, and

for all other just and proper relief in the premises.

Respectfully submitted,

/s/ Stephen Murphy

 

Stephen Murphy #21030-49

P.O. Box 24671

Indianapolis, Indiana 46224-9998

Mobile: 317-941-3490

Email: stephen@stephenmurphy.attorney

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document has been
served upon the following parties by the method indicated:

Peter Beyel efileandserve

MADISON COUNTY PROSECUTOR'S OFFICE
16 E. 9" Street

Anderson, IN 46016

on December 19, 2019.

Date: 12/19/2019
/s/ Stephen Murphy

 

Stephen Murphy
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 74 of 79 PagelD #: 79

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
) SS:
COUNTY OF MADISON )

STATE OF INDIANA

)
)
vs. ") Case Number: 48C04-1812-F4-003110
)
JORDAN M BENNETT )
DEFENDANT. )
ORDER GRANTING MOTION FOR

EARLIER SETTING FOR TRIAL READINESS CONFERENCE

The defendant, by counsel, Stephen Murphy, having filed his Motion for Earlier
Setting for Trial Readiness Conference, and, the Court, having considered same and
being duly advised in the premises, now FINDS said Motion should be Granted.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Trial
Readiness Conference presently set in this matter for January 14, 2020 at 1:30 p.m.
shall be, and hereby is, VACATED.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that a Trial
Readiness Conference shall be, and hereby is, set for the following date and time, with
all parties and their respective counsel ordered to appear:

Trial Readiness Conference set for: 1-94-20 at Q DD AN

SO ORDERED.

December 26, 2019

 

v,
a
Distribution: Cre. tS
“So taper wt ae
Stephen Murphy “An? INOS

Peter Beyel, Madison County Prosecutor's Office ranauaneser”
Case 1:20-cr-00111-JPH-DML

STATE OF INDIANA

COUNTY OF MADISON

STATE OF INDIANA,
Plaintiff,

Vv.

JORDAN BENNETT,
Defendant.

Document 1-1 Filed 05/26/20 Page 75 of 79 PagelD #: 80

IN THE MADISON CIRCUIT COURT, DIV. IV

2020 TERM

CAUSE NO.: 48C04-1812-F4-003110

ORDER DENYING DEFENDANT’S MOTION TO DISMISS

Comes now the Court on consideration of Defendant’s Motion to Dismiss, which was

heard on January 9, 2020. Having had the matter under advisement since the hearing, the Court

now finds and orders that:
1. Defendant’s motion to dismiss is presented in three parts:
a. Motion to exclude child hearsay,
b. Motion to exclude the child’s testimony entirely, and
c. Motion to dismiss the case entirely, because if the two preceding motions

are successful, the State does not have sufficient evidence to support its

case.

2. With respect to subsidiary motion 1(a) above, the Court finds that this request is

premature, and is therefore denied as not yet ripe. Until the State has filed notice of its

intention to present the child’s hearsay statements under Indiana’s Protected Person

Statute, and the parties have had an opportunity to make appropriate record regarding

the statutory factors, the Court cannot categorically deny the State the opportunity to

present these statements.

3. With respect to subsidiary motion 1(b) above, the Court cannot conclude on the
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 76 of 79 PagelD #: 81

record before it that the child witness is so inconsistent and so uncomprehending of
truth, falsity and the nature of the oath as to lack all competence to testify.

Competence is measured at the time of testimony, not at the time an earlier statement is
taken. The State must be afforded an opportunity to examine the child as to the ability
to understand truth, falsity and the nature of an oath at the time of trial. A very young
witness who struggled to give a statement over a year ago may well have matured to
the point of being much more able to articulate the witness’ understanding now.
Likewise, a witness may have significant inconsistencies and still be competent to
testify. It may be that the State can present enough corroboration of certain testimony
as to make it credible to a jury. Or, the State may be able to explain apparent
inconsistencies to a jury’s satisfaction with context that gives weight to one version of
the child’s story while making an inconsistent version incredible. It is the jury’s role to
consider the weight to be given conflicting statements. Defendant’s request to exclude
the child’s testimony entirely due to a lack of competence is denied.

4. Procedurally, Defendant’s request to prejudge the State’s trial evidence as lacking
sufficiency to support its case is premature. Traditionally, the State is granted an
opportunity to present its evidence before it can be determined whether the evidence is
sufficient to support the State’s charge. Because Defendant’s subsidiary motions
above were denied, even assuming Defendant’s motion to dismiss was not premature,
Defendant has not demonstrated a dearth of support for the State’s case. Therefore, the

motion to dismiss the State’s case is denied.
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 77 of 79 PagelD #: 82

THEREFORE, Defendant’s “Motion to Dismiss”, including the subsidiary motions to
exclude child hearsay and to exclude the child victim’s testimony are denied.

SO ORDERED THIS 10' DAY OF FEBRUARY, 2020.

DISTRIBUTION

 

RJO
State of Indiana, by counsel
Defendant, by counsel
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 78 of 79 Pageies argo 10:48 AM
Madison County Circuit Court 4
Madison County, Indiana

STATE OF INDIANA ) IN THE MADISON CIRCUIT COURT 4
COUNTY OF MADISON s
STATE OF INDIANA )
vs. ' Case Number: 48C04-1812-F4-003110
JORDAN M BENNETT
DEFENDANT. )

Motion to Vacate No-Contact Order

Comes now the defendant, Jordan M. Bennett, by counsel, Stephen Murphy, and hereby
requests the Court to VACATE the no-contact order in this case, and, in support thereof, shows
the Court as follows:

1. In November 2019, the Madison County Juvenile Court removed its no-contact
order regarding Father and child and has ordered parenting time between Father and child.

2. There is no continued justification for the no-contact order in this case.

WHEREFORE, the defendant, by counsel, hereby requests the Court issue an Order

VACATING the no-contact and for all other just and proper relief in the premises.
Respectfully submitted,

/s/ Stephen Murphy

 

Stephen Murphy #21030-49
P.O. Box 24671
Indianapolis, Indiana 46224-9998

Email: stephen@stephenmurphy.attorney
Mobile: 317-941-3490

CERTIFICATE OF SERVICE
Case 1:20-cr-00111-JPH-DML Document 1-1 Filed 05/26/20 Page 79 of 79 PagelD #: 84

The undersigned certifies that a copy of the foregoing document has been served upon the
following parties by the method indicated:

Peter Beyel efileandserve

MADISON COUNTY PROSECUTOR'S OFFICE
16 E. 9" Street

Anderson, IN 46016

on February 19, 2020.

Date: 2/19/2020 /s/ Stephen Murphy

 

Stephen Murphy
